 AMERICANGUILD OF VARIETY ARTISTSthe jurisdictional dispute by deciding that employeesrepresented by the Chemical Workers are entitled tothework in dispute.9 Since there is a strongprobability..thatsimilardisputesinvolvingRespondent Union may occur in the future, we holdthat the determination in this case applies not only tothe job in which the dispute arose but to all similarwork done or to be done in Eugene, Oregon, andsurrounding counties, within the jurisdictional areaof the Plumbers, by Northwest Natural GasCompany.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the basis of theforegoing findings and the entire record in thisproceeding, the National Labor Relations Boardherebymakesthe followingDetermination ofDispute:1.EmployeesofNorthwestNaturalGasCompany, who are represented by InternationalChemicalWorkersUnion,LocalNo. 133, areentitled to perform all_service line installation workfromexistingmainstocustomers'premises inEugene,Oregon, and surrounding counties, withinthe territorial jurisdiction of United Association ofJourneymen and Apprentices of the Plumbing andPipe Fitting Industry of the United States andCanada, Local No. 481, AFL-CIO.2.UnitedAssociationofJourneymenandApprentices of the Plumbing and Pipe FittingIndustry of the United States and Canada, LocalNo. 481,AFL-CIO,isnotentitled,bymeansproscribed by Section 8(b)(4)(D) of the Act, to forceor require the Companyto assignthe above work toemployees who are represented by it.3.Within 10 days from the date of this Decisionand Determination,the Plumbers shall notify theOfficer-in-Charge for Region 36, in writing, whetheror not itwill refrain from forcing or requiring theCompany, by means proscribed by Section 8(b)(4)(D)of the Act, to assign the work in dispute in a mannerinconsistentwith the above determination.9Although the Company urges the Board to extend itsdetermination to theinstallationofallgaspipingthroughout itsservicearea in Oregon and Washington, we limit ourdetermination and award to the work actually in dispute in thisproceeding, namely, the installation of service lines from existingmains.457American Guild ofVarietyArtists,AFL-CIOand Al FastandFontainebleauHotelCorporation,d/b/a Fontainebleau HotelAmericana Hotel,Morris Lansburgh,et al.,d/b/a Deauville Hotel,Forty-five, Twenty-five,Inc., d/b/a Eden Roe Hotel,CarillonHotel, Parties to the Contract'(MinimumBasic Agreement)and Gold Coast TheatricalAgency, Inc., Jerry Grant Agency,Parties tothe Contract(AGVAFranchise Agreement)American Guildof VarietyArtists,AFL-CIOandClayton I. HartandAl FastAmerican Guildof VarietyArtists,AFL-CIOand Al Fast.Cases 12-CB-647, 12-CA-2393-1and 2393-2, and 12-CA-3327.March 20,1967DECISION AND ORDERBy CHAIRMAN MCCULLOCHAND MEMBERSFANNINGAND ZAGORIAOn August 18, 1966, Trial Examiner Leo F.Lightner issued his Decision in the above-entitledproceeding, finding that Respondent had engaged inand was engaging in certain unfair labor practices,and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision. Inaddition, the Trial Examiner found that Respondenthad not engaged in other unfair labor practicesalleged and recommended that the complaints bedismissed as to those allegations. Thereafter, theGeneralCounsel filed exceptions to the TrialExaminer's Decision and a brief in support thereof.Respondent filed cross-exceptions to the TrialExaminer's Decision together with a brief in supportthereof.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsPursuantto stipulation of theparties andthe Trial Examiner'srecommendation thereon, we have stricken from the caption fourother employers (Golden TriangleRestaurant,Inc.;TampaInternationalInn, Inc.; Hawaiian Village Restaurant; and TheOutrigger Inn of St. Petersburg, Inc., d/b/a Outrigger Inn) for lackof any evidence that they meet the Board's discretionarystandardsfor assertingjurisdiction.Carolina Supplies andCement Co.,122 NLRB 88, 89. Furthermore, it has not beenestablished that any of these employers are, in fact, parties to thecontract.163 NLRB No. 48 458DECISIONS OF NATIONAL LABOR RELATIONS BOARDpowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer'sDecision,theexceptions,cross-exceptions, briefs, and the entire record in thesecases, and hereby adopts the findings, conclusions,and recommendations of the Trial Examiner, withthe following modifications:We agree with the Trial Examiner, for the reasonsstated by him, that Respondent, by executing,maintaining, and giving effect to the collective-bargaining agreements describedinfra,attempted,and is attempting, to cause employers todiscriminateagainstemployees in violation ofSection 8(a)(3) of the Act, thereby violating Section8(b)(2) and (1)(A) of the Act.Inaddition, theTrialExaminer found thatRespondent further violated Section 8(b)(2) and(1)(A) of the Act by denying membership in AGVA toClayton Hart and Al Fast while it maintained theunlawfulclosed-shopagreements;2 that theseindividualswere thereby precluded from thepossibility of obtaining employment in the varietyentertainment industry and are, therefore, entitledtobackpay.However, before ordering backpayagainsta labor organization, the Board hasconsistently required evidence to support a findingthat the respondent union has, in fact,causedanemployer to discriminate against an employee inviolationof Section 8(a)(3).3 The record hereinpresents no credited evidence of probative valuewhich would establish that either Hart or Fast everapplied for, and was denied, available employmentin the variety entertainment field because of his lackof membership in Respondent. In the absence ofsuch evidence,we cannot conclude that therequisite showing of causation has been made.Accordingly, we do not adopt the Trial Examiner'sRecommended Order with respect to backpay.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoardadoptsasitsOrder theRecommended Order of the Trial Examiner, asmodifiedbelow,and hereby orders that theRespondent, American Guild of Variety Artists,AFL-CIO, its officers, agents, and representatives,shall take the action set forth in the Trial Examiner'sRecommended Order, as herein modified:A. The Trial Examiner's Recommended Order ishereby modified:1.Insert in paragraph 1(a), in the phrase "unlesssuch agreement has been authorized," between thewords "agreement" and "has," the words "wherelawful."2.Substitute in paragraph 1(b), in the phrases "bycausing employers" and "by causing promoters,"thewords "attempting to cause" for the word"causing."3.Delete paragraph 2(a) thereof, and reletter theremaining paragraphs accordingly.B.TheAppendixattachedtotheTrialExaminer's Decision is hereby modified:1.Insert in the first paragraph, in the phrase"unless such agreement has been authorized,"between the words "agreement" and "has," thewords "where lawful."2.Substitute in the second paragraph, in thephrase "by causing employers" and "by causingpromoters," the words "attempting to cause" for theword "causing."3.Insert in the third paragraph, between thewords "except" and "to," the words "where lawful."4.Delete the fourth paragraph of the Appendix.2We find it unnecessaryto pass onthe Trial Examiner'sfinding, to which no exception was taken, that the denial of unionmembership herein violated Section 8(b)(2) and (1)(A) of the Actsince,in any event, it would not affect the scope of our remedialorder in view of our conclusionconcerningbackpay'InternationalAssociation of Heat and Frost Insulators andAsbestosWorkers, Local #84, AFL-CIO (The Edward R. HartCompany),146 NLRB 660, 662, cfLocalUnionNo 2, Plumbers(Astrove Plumbing & Heating Corp),152 NLRB 1093TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASELEO F. LIGHTNER, Trial Examiner: This proceeding washeard before me in Tampa, Florida, on the days of March 7to 10, 21, and 22, 1966, on the several complaints of theGeneral Counsel, as amended, and the answers ofAmerican Guild of Variety Artists, AFL-CIO, hereinreferred to as either the Respondent or AGVA. i The issueslitigatedwere whether the Respondent, as an employer,violated Section 8(a)(1), and as a labor organization causedothernamed employers, engaged in commerce, todiscriminate against employees in violation of Section8(a)(3), thereby engaging in conduct violative of Section8(b)(2) and (1)(A) and Section 2(6) and (7) of the LaborManagement Relations Act, 1947, as amended, 61 Stat.136, herein called the Act. At the close of the hearingRespondent presented oral argument, and thereafterbriefs were filed by the General Counsel and Respondent.Said argument and briefs have been carefully considered.'A charge wasfiled by ClaytonIHart.an individual, onJune 28, 1962, in Case 12-CA-2393-1, and an amended chargewas filedon July 17, 1963 Acharge was filed by Al Fast, anindividual, on June 28,1962, in Case12-CA-2393-2, an amendedcharge was filed on October 8, 1962, and a second amendedcharge was filed on July12, 1963 Aconsolidated complaint, inCases12-CA-2393-1and-2,was issued on November 16, 1962,and an amended complaint was issued on July 15, 1963Meanwhile,on October 8, 1962,Al Fast,an individual, filed acharge,in Case 12-CB-647,and an amended charge was filed onJuly 15, 1963A complaint,in Case 12-CB-647,was issued onJuly 16, 1963,with an order consolidating the cases for thepurpose of hearingA charge wasfiledby Al Fast,an individual,inCase12-CA-3327,on September 2, 1965, and a complaint and orderconsolidating the cases for hearing was issued on January 10,1966 AMERICAN GUILD OF VARIETY ARTISTS459During the hearing the Trial Examiner reserved decisionon a number of motions, including motions by Respondentfordismissal, and a motion by General Counsel forjudgment on the pleadings. These motions are disposed ofin accordance with my findings and conclusions, hereinset forth.Upon the entire record2 and from my observation of thewitness I make the following:FINDINGS AND CONCLUSIONS1.THE BUSINESS OF THE RESPONDENT, AND OTHEREMPLOYERSPursuant to a stipulation executed on October 28, 1963,and filed on October 31, 1963, the parties herein submittedthe issue of jurisdiction directly to the Board.On November 18, 1965, the Board rejected,in toto,AGVAcontentions:(1) that the Board should declinejurisdiction in the amusement industry where, as here, 96percent of the employment is on a casual or temporarybasis;(2) the Board should not assert jurisdiction overvariety artists when engaged by employers,such as thehotels herein,which are otherwise subject to the Board'sjurisdiction;and (3)the Board should decline jurisdictionover AGVAas an employer under the Act,as its functionrelates solely to representing persons working as varietyentertainers.The Board found,inter alia,that it is well settled that alabor organization,when acting as an employer vis-a-vts itsown employees,isan employer within the meaning ofSection 2(2) of the Act, and subject to the Board'sJurisdiction.The Board found that it would effectuate thepoliciesof the Act to assert jurisdiction over theRespondent herein,both in its capacity as an employerand in its role as a labor organization.3Under the stipulation of facts, the parties agreed thehotels named meet the Board's standards for assertingjurisdiction over hotels, i.e., the annual gross exceeds$500,000,at least 75 percent of the rooms are occupied fora period less than 30 days, and there is direct inflow inamounts in excess ofde mintmis.The Board found nocontention that it lacked jurisdiction over the hotelsnamed.4II.THE LABORORGANIZATION INVOLVEDIt is undisputed that AmericanGuild of Variety Artists,AFL-CIO,herein called Respondentor AGVA,is a labororganization within the meaning of Section2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICEStA.The IssuesThe principal issues raised by the complaints andanswers, as amended, and consolidated for hearing, andlitigated at the hearing, are: (1) whether the discharge ofErnie Fast, during February 1962, and the failure ofRespondent to reinstate him on or prior to June 15, 1964;or the discharge of Clayton I. Hart, on April 16, 1962, andthe failure thereafter to reinstate him to his former orsubstantially equivalent position; or the discharge of AlFast, on April 16, 1962, and the failure to recall andreinstate him on or prior to June 22, 1964; or the dischargeof Al Fast on June 12, 1965; were, in each or any instance,because said employee or employees were engaged inprotected concerted activities, thus violative of theprovisions of Section 8(a)(1) of the Act; or (2) whetherAGVA, as more fully set forth in the complaint, engaged inactivities in contravention of the provisions of Section8(b)(2) and (1)(A) of the Act, by entering into, maintaining,and giving effect to collective-bargaining agreements,known as minimum basic agreements, on and afterApril 8, 1962, with employers engaged in commerce,within the meaning of the Act, and entering into,maintaining, and giving effect to franchise agreementswith individual promoters, bookers, and agents, on andafter April 8, 1962, and AGVA standard form of artistsengagement contracts, in each instance requiringmembership in AGVA as a condition of employment, andcontaining other closed-shop provisions, thereby causingand attempting to cause said employers to discriminateagainst employees in violation of the provisions of Section8(a)(3)of the Act; or (3) whether AGVA on or aboutMay 30, 1962, suspended the membership of Ernie Fastand, at all times thereafter until October 1962, failed andrefused to reinstate him to membership, simultaneouslymaintaining and giving effect to the minimum basicagreement and franchise agreements, thereby causingemployers engaged in commerce within the meaning of theAct to discriminate against him in violation of Section8(a)(3) and restraining and coercing him in the exercise ofrights guaranteed in Section 7 of the Act, thus engaging inunfair labor practices proscribed by Section 8(b)(2) and(1)(A) of the Act; or (4) whether on April 16, 1962, AGVAterminated the membership of Clayton I. Hart, and at alltimes thereafter failed and refused to reinstate him tomembership, simultaneously maintaining and giving effecttotheminimum basic agreement and franchiseagreements, thereby causing employers engaged incommerce, within the meaning of the Act, to discriminateagainst him in violation of Section 8(a)(3) and restrainingand coercing him in the exercise of rights guaranteed inSection 7 of the Act, thus engaging in unfair laborpractices proscribed by Section 8(b)(2) and (1)(A) of theAct; or (5) whether on April 16, 1962, AGVA terminatedthe membership of A] Fast, and at all times thereafter until_June 22, 1964, failed and refused to reinstate him _ tomembership, simultaneously maintaining and giving effecttotheminimum basic agreement and franchiseagreements, thereby causing employers engaged incommerce, within the meaning of the Act, to discriminateagainst him in violation of Section 8(a)(3) and restrainingand coercing him in the exercise of rights guaranteed inSection 7 of the Act, thus engaging in unfair laborpractices proscribed by Section 8(b)(2) and (1)(A) of theActRespondent, by answer, in Case 12-CA-2393-1 and -22General Counsel filed a motion to correct the record, onApril 19, 1966, listing approximately 90 errors or omissions Noopposition to said motion was filed Said motion is granted, exceptfor the proposed corrections at page 267, lines 2 and 4, page 311,line 17, and page 641,line 81have a clear memory of theaccuracy of the statement of the witness reflected on page 267,even though the pronouns used are inaccurate The error on page641 was corrected at page 643, line 9 and is not an error intranscriptionOn July 21, 1966, I issued an order to show cause why anadditional 13 corrections,includingthe correction of page 311,line 17, should not be ordered No response or objectionhas beenreceived The record is corrected accordingly3 155 NLRB 1020"However, for otherreasons setforthinfra,"ConcludingFindings," it is not established that three of those named asParties to the Contract are so in fact 460DECISIONS OF NATIONAL LABOR RELATIONS BOARDdenied the commission of any unfair labor practice, andaffirmatively asserted the portion of the charge relating tothe discharge of Ernie Fast was filed more than 6 monthsafter said discharge.Respondent,by answer,inCase12-CB-647, denied the commission of any unfair laborpractice,and affirmatively asserted that the charge, asamendedon July 12, 1963,in reference to denials ofmembership,was filed more than 6 months after theallegedevent.Respondent,by answer,denied thecommission of any unfair labor practice in Case12-CA-3327.B.BackgroundExcept as noted, there is no dispute, in the transcript, asto the background facts herein set forth.AGVA is governed by a national board of directors of 45members, each of whom is elected for a term of 3 years,with one-third of the total elected each year. The nationalboard meets three times a year. In the intervening periodAGVA is governed by a national executive committee,comprised of 15 members of the national board. Theofficers are designated as president, first vice president,second vice president, third vice president, secretary-treasurer,and recording secretary.The day-to-dayadministration is vestedina nationaladministrativesecretary, a salaried employee, without tenure, serving atthe pleasure of the board. Conventions, attended bydelegates elected by the members of the various branches,are held once a year.In the stipulation of facts, submitted to the NLRB inOctober 1963, the parties asserted that AGVAmaintainsthree regional offices, east in New York, midwest inChicago, and west in Los Angeles, and 26 branch offices,including 2 in Canada, and 2 service stations. Themembership for the fiscal year ending January 31, 1962,was represented as approximately 13,500 active members,with approximately 7,000 inactive or withdrawn members.The members in each branch elect a branch executivecommittee, which, in turn, elects a branch executivechairman, to function at the local level. The day-to-dayaffairs of the branch are the responsibility of the branchmanager, a salaried employee, appointed by thenationalboard, nominally, on the recommendation of the nationaladministrative secretary.Clayton I. Hart was employed by Respondent, as a fieldrepresentative, and later a branch manager, in variousfield offices during a period from early 1948 until July1952. He was then employed at the Hotel Bostonian, inBoston,Massachusetts, until September 1954. He wasreemployed by Respondent in the early fall of 1954 andcontinued that employment until his discharge on April 16,1962.sBright, inferentially no longer employed by Respondent, andSmolev and Green, whose employment or location is obscure,were not calledas witnessesWhile I find it unnecessary to pass on the credibility of thistestimony of Hart, it is noted that Hart first related hisemployment locations, at thetime in questionas"Iwent toPittsburgh, Pennsylvania, in February of 1957, and after spendinglust approximately 2 weeks in Pittsburgh, I was assigned toSarasota, Florida, by Mr Bnght, at which time I spent about 6weeks in Sarasota, Florida, opening up the office From Sarasota,Florida,in aroundApril [1957] 1 went to Montreal, Canada, whichI spent approximately 5 months there From Montreal, Canada, Iwas assigned to Dallas, Texas I spent approximately 6 monthsthere I left Dallas, Texas, to go to South Fallsburg, New York "Hart, requested to specify dates, then stated, "I would say I leftDallas, Texas, sometime late in the fall for South Fallsburg, andfrom South Fallsburg I came back into New York, and onJanuary 2, 1958, 1 opened the Washington, D C., office, I spentHart described his duties as those of a branch manager,or replacement of a branch manager who was ill, during asubstantial portion of the period he was employed byRespondent and, more particularly, at the time of histermination. He asserted the duties of a branchmanager,or branch representative, are to obtain agreements toAGVA's minimum basic agreement, from employersoperating night clubs, hotels, cafes, cabarets, restaurants,and theater restaurants, or from circus and outdoor showoperators. He also obtains agreements styled the AGVAstandardformofartistengagement contract, oralternativelyan agreemententitled "National Code of FairPractices of AGVA," establishingminimumconditions andrates of pay for club dates andcasualengagements, andfranchise agreements with individual promoters, bookers,and agents. There is also a minimum basic agreement,covering fairs, amusement parks, expositions, trade andarena shows, etc. In addition, his duties included makingcertain that bonds, assuring 1 week's pay of theentertainers' contract fees, were posted and transmitted tothe Union and that welfare contributions were collectedand forwarded to national headquarters.Al Fast related that he became a member of AGVA in1939,having previously been a member of ActorsFederation of America. He was first employed by AGVAfrom 1942until1945.He was in the entertainment fieldfrom 1945until1953.He was reemployed by AGVA in1953 and at that time assigned to the Tampa office as anorganizerand representative. His employment, at Tampa,continued until his discharge on April 17, 1962.Ernie Fast, brother of Al Fast, whose demise occurredon January 17, 1965, was midwest regional director untilFebruary1962,when he was discharged, undercircumstances set forth,infra.He was rehired betweenJune 12 and 15, 1964, at the same salary, and becamesoutheastern regional director, in July 1964.Hart asserted that in the early spring of 1958, while hewas assigned to the Washington, D.C., office, he had aconversationwithJackieBright,thennationaladministrative secretary. The conversation took place inthe Baltimore, Maryland, AGVA office and, according toHart, Lou Smolev, eastern regional director, and JerryGreen,Baltimorebranchmanager,werepresent.According to Hart, Bright asked Hart how things weregoing in Washington. Hart related, "In jest, I said to him,after that winterI justspent in Washington, I would give,two big ones' to be in Florida." Hart asserted nothing elsewas said,untilan hour or so later, when Bright and Hartwere alone in Green's office, at which time Bright said,according to Hart, "you know, if you are serious about that,two big ones' I might be able to arrange that Floridachange."Hart asserted that he was transferred toSarasota, Florida, some 4 or 5 months later.5approximately 7months there " Again Hart modified thesequence of events, as follows "Iwent in toSouth Fallsburg, NewYork And from Dallas, Texas, I came back to New York City, andfrom New York City, to Washington, D C From Washington,D C , into Fallsburg, New York, and from Fallsburg, New York, Icame toSarasota, Florida, in August of 1958-at which time Istayed in Sarasotauntil the earlyspring of 1959 1 went toPhiladelphia,Pennsylvania,and spentapproximately 3 or 4months in thatofficeFrom that office I was returned to Sarasota,Florida, where, in early 1960,1was advisedto close the Sarasotaoffice and remove myself to the Tampa branch and work in theTampa branch And I worked for the Tampa branch untilApril 16, 1962, at which time my employment was terminated byAGVA "Itwas after this confusion of dates that Hart related hisconversation with BrightinBaltimore, allegedly in the earlyspring of1958, while situatedin the Washington office AMERICAN GUILD OF VARIETY ARTISTSHart asserted that about 3 or 4 weeks after he had beentransferred to Sarasota,he received a telephone call fromBright during which Bright asserted"Well, you know youare in Florida,how about the `two big ones."' Hart,asserting,as he had earlier,that he thought the statementwas in jest,advised Bright that any time he wanted to"come down"Hart had it for him.Hart asserted that about2 weeks after this telephone conversation,he had anothertelephone conversationwithBright in which Brightinquired how heliked Floridaand asserted"well, you arenot forgetting about the`two big ones'are you." Hartasserted he responded"no, I haven'tforgotten about it,but I am in the process of selling my home in Harrison,New York.You would have to wait until the papers gothrough on that."Hart then variously placed the time ofthis conversation as the first of August 1958,and the latterpart of July. Hart then related a further conversation withBright,by telephone,about the middle of October 1958,during which Bright inquired as to whether the papers hadpassed on his house,then inquiring"when can I pick upthat`two."'Hart asserted he responded"Well you cancome to Sarasota any time at your convenience or I'll sendyou a check."Bright then advised Hart that there wouldbe a seminar in Fallsburg,New York,within the nextcouple of weeks,and Bright requested that Hart bring themoney there in cash.Hart asserted that he attended the 3-day seminar in South Fallsburg,New York,in the earlypart of November 1958,and the exchange of money tookplace on the last day,after the seminar had broken up, andthe representatives were getting on a bus to return to NewYork City.Hart's version of his meeting with Bright was that Brightrequested Hart to meet him in Hart's room "just beforeyou are ready to board the bus, and have the money forme." Hart asserted that he gave Bright twenty $100 bills,and that Fast was present.Hart described his room ascontaining a deep walk-in closet adjacent to the entrancedoor of the room.Hart asserted that Fast was in the closetstanding behind a val-pak and could not be seen from theroom,but could see into the room and could hear whattranspired.6HartdescribedhisconversationwithBrightascomprising only Bright's inquiry as to whether he had themoney, his response in the affirmative,and his advice toBright"here it is, you want to count it?", to which Brightreplied in the negative.Bright placed the money in hispocket, and told Hart to "go out, the bus is waiting."Whereupon they left the room together.76Hart's explanation was that Bright had previously borrowed$750 from Hart and had returned only $250 Hart asserted he didnot want to be in the position of giving Bright money and havingno proof Accordingly Hart had arranged for Fast to be present, inthe closetrAl Fast corroborated Hart's testimony that he was behind aval-pak at the time there was an exchange of money from Hart toBright, but he did not know the amountSince Hart left with Bright, whose val-pak was in the closet,how it was obtained by Hart, if it belonged to him, is leftunexplainedAt variance with Hart's assertion,that Hart left with Bright,Fast was asked if he had a conversation with Hart when Fastcame out of the closet, and responded that Hart had said to him,"I'll see you at the bus "Ialso find incongruous the assertion of Fast that he had nofurther conversation with Hart relative to this episode until 1961,when Fast's brother, Ernie, telephoned him and said that Gus Vanhad a story rumored around Miami Beach that Hart had given$2,000 to Bright,to transfer Hart to Sarasota In sharp conflictwith this assertion of Al Fast is a statement in the pretrial affidavit461Fast asserted that he was visited, for the first time, byMaisch, a representative of the McClellan Committee,about the middle of November 1961, at the AGVA office inTampa. The conversation was apparently limited to theminimum basic agreement, bond lists and AGVAactivities.Fast asserted that he advised Lou Smolev,eastern regional director of AGVA, of the visit of Maisch.Smolev advised Fast not to worry about it, "we got themhere too." The following day, Maisch returned and talkedto Hart. According to Hart, the principal inquiry of Maischwas whether Hart would cooperate, to which Hartresponded in the affirmative. According to Hart, heimmediately thereafter called Bright, who was thennational administrative secretary, and advised him of thevisit of Maisch. Hart asserted that Bright advised him toshow the investigators all the records they wanted, "butgive them no information."In early December 1961, Bright requested Hart and Fasttomeet him in Miami, where Bright was attending an AFof L convention. According to Hart, Bright met him on thestreet, and with no one else present, asked him if he couldnot control his wife. Hart related that Bright stated thatHart's wife had written Bright a letter requesting Bright toreturn the $2,000 and other moneys previously given toBright by Hart. Hart asserted in his pretrial statement ofJune 28, 1962, there was a meeting of Bright, Hart, AlFast, and Ernie Fast in the Bombey Motel room of ErnieFast. According to Hart, Bright advised Ernie Fast, "I amhearing a lot of rumors. Are you with me or are youagainstme. I understand that you are giving informationagainstme to the McClellan Committee and that you are callingPenny Singleton on the telephone. Now if I find out thateither of these things is correct, you know what I have thepower to get rid of you or to take action." Bright thenturned to Al Fast and Hart and said "and that goes for you,too-as far as giving out information.""Hart asserted that about 2 weeks after his trip to Miamihe had a further conversation with Maisch at his home.Hart's version of this conversation, relative to the paymentof $2,000 to Bright, is self-conflicting. Hart first assertedthat Maisch advised him that Maisch had heard throughGus Van or Ernie Fast that he had given $2,000 to Bright.Thereafter, Hart asserted that when Maisch visited hishome he gave Maisch information, of which Maisch wasnot aware, concerning a $2,000 payoff to Bright. Hartdenied advising anyone in AGVA of the $2,000 payoff,prior to June 1962, at which time he met Ernie Fast inof Ernie Fast,thatHart told Ernie of the $2,000 payment, and thatErnie told Van and Lester Fast placed the time of the telephonecall prior to his December 1961 tnp to Miami.sWhile Al Fast corroborated the fact ofthe meeting and theconversation, his version was that Bright asserted he had beenhearing rumors about Ernie Fast talking in confidence with PennySingleton,then inquired if Ernie Fast was going to be a witness forthe McClellan Committee. Al Fast asserted that Bright advisedhis brother,Ernie, that if Ernie disclosed certain things aboutChicago, it would come out and he could be relieved of his lob,then advised that the same thing applied to Al Fast and Hart Thepretrial affidavit of Ernie Fast is in sharp conflict with therecitation of Hart andAl Fast.Ernie Fast relates that Bright askedAl Fast andHart to leave the room as Bright wanted to talk toErnie Fast alone, and advised them that he would meet them atPumpernickles.Itwas after this that Bright inquired if Ernie Fasthad been in touch with Penny Singleton and asked questionsabout the McClellan Committee. Ernie Fast then asserted, "wethen metHart and AlFast at Pumpernickles."I do not credit therecitations of Hart and Fast 462DECISIONS OF NATIONAL LABOR RELATIONS BOARDWashington prior to the McClellan hearings and Hartadvised him of this fact.9Al Fast related that 1 or 2 weeks after he returned fromMiami, in December 1961, Maisch visited his home andasserted that he had heard rumors "that there was a$2,000 bonus money given to Jackie Bright from SmileyHart, that did I know anything about it?" Al Fast assertedthat he responded that he certainly did and that heexplained to Maisch how he happened to be present at thetime the money was given to Bright.10C. The National Executive Committee Meeting ofApril 16,1962,and the Dischargesof Hart and Al FastHart related that a national board meeting wasscheduled for February 1962. Prior to that meeting, Brightcalled Hart and advised Hart thatGus Van,then first vicepresident,was complaining about insufficient bonds beingobtained at a club known as the Roaring Twenties inAtlanta. Atlanta at that time was under the jurisdiction oftheTampa office.Hart asserted that Bright alsomentioned that Van"got some information from ErnieFast that I had given Mr. Bright$2,000."Bright advisedHart to come to the national board meeting and deny thesecharges, and Bright would take care of the insufficientbond problem.Hart asserted that he had a friend of hiswireBright,fromAtlanta,Georgia, thatHartwasgrounded and unable to get to New York.InMarch 1962,pursuant to instructions from Bright,Hart went to the nationalAGVAoffice inNew York. Atthat time Bright inquired how it was possible for Van toknow anything about the $2,000, asserting that it wasevident that Hart must have told someone.Hart assertedthat he responded that he had not told anyone about it, butthat the McClellan Committee had subpenaed his incometax return and he had listed the $2,000 in his income taxreturn as a bad debt.Hart asserted that he explained toBright that he -didn'twant to pay the income tax on the$2,000. Bright,according to Hart,advised Hart that Vanwas then working at the Astor Hotel, in NewYork City,and suggested that Hart see him and get Thingsstraightened out. Hart asserted that he responded that hewould refuse to do this, that he had done Van many favorsand did not believe that Van had any right to bring up thematter of the bond. Hart asserted that Bright respondedthat he would take care of the bond situation,but Hartshould take care of the rumor.Hart related that when he first went to Sarasota, Florida,time unspecified, his salary was $150 a week; later, in1959, upon his return to Sarasota, it was reduced to $100 aweek.Hartasserted that during theMarch 1962conversation he requested that Bright obtain a restorationof his salary, explaining that since the closing of theSarasota office he was traveling 130 miles a day. Atvariance with this testimony, Hart then asserted that itwas the week after he had returned to Tampa that headvised Bright that he thought it had been long enoughthat he had not received the salary he originally startedfor, that the branch executive committee in Sarasota hadrecommended that it be restored, that the Tampa branchwas the fourth or fifth best paying office. Hart assertedthatBright responded that the maximum that he wasallowed to give was a $25 raise and it would require 3months before he could recommend another raise. Brightthen suggested he would have Hart before the nationalexecutive committee and he could ask that they restore hissalary.]]Hart asserted he had no further conversation withBright relative to appearing before the national executivecommittee, but Lou Smolev, eastern regional director,called him on Friday afternoon, inferentially April 13,1962, advising him that Bright wanted him to appearbefore the national executive committee on Monday,April 16, at which time he could ask that his pay berestored. Smolev also advised Hart to bring Al Fast withhim.Fast, at variance with Hart, asserted it was Smolev,rather than Hart, who advised Fast to appear at thenational executive committee hearing on April 16 Fastthen asserted that Hart told him that something had comeup about some arbitration or something. Fast askedSmolev why he had to come to New York, and Smolevresponded that Bright wanted him to Come. 12Hart described the events at the national executivecommitteemeeting, on April 16, as beginning with alengthy discussion of the matter of the bond at the RoaringTwenties, initiated by Gus Van. Thereafter, Joe Adams, acommittee member, said, "Let's get down to the real issueof why these fellows were brought here." Bobby Faye thenadvised Hart that he was not under oath, that he was goingto ask a question, and if the committee didn't like hisanswer, Faye would file charges against him; also, if heanswered and they found out his answer was untrue theywould file charges against him. At this time, Bright asked9 I find of no consequence Hart's recitation of other activities ofAGVA, which he asserts he brought to the attention of Maisch, forreasons explicated,infraTo the extent the statement of ErnieFast incorporates information given to him by Hart, of which Fasthad no personal knowledge,it isincompetent as hearsay I findimplausible Hart's assertion that he advised Bright of the visit ofMaisch, and Hart's assertion that Bright advised him "you'resmart enough to know the investigation is nothing but a farce butyou know how to handle those investigators," to the extent that itimplies that Bright was advised of the nature of the inquiry11Thereafter Fast acknowledged having made a pretrialstatement, under oath, on July 18, 1962, in which he related thatMaisch visited him at his home in March 1962 Fast asserted, inthe statement, that he did not tell Maisch that the money waspassed in order for Hart to obtain a transfer to Sarasota, rather itwas Maisch who told him, inferentially in March 1962, that therewas a rumor around Miami Beach and that Fast's brother, Ernie,had told Maisch that Gus Van was spreading rumors that Hart hadpaid Bright $2,000 Fast then asserted "I didn't tell it I didn'tknow about it I didn't know nothing about it How could I tell it "At variance with the above assertion, Fast also asserted, duringthe hearing herein, that he first learned the purpose of thepayment from Hart to Bright in April 1962, lust prior to the SenateCommittee hearings in the office of the Senate sub-committee inWashington, D CIdo not credit the assertion of Fast that the "B" girl situationdid not exist in Tampa, but existed all over the country, sincethere is no evidence that Fast had any knowledge of conditionselsewhere11Hart did not explain how a branch executive committee inSarasota was operating, if in fact the Sarasota office had beenclosed, as he related12Fast later asserted that it was his brother, Ernie Fast, whotold him that Bright wanted him to appear before the nationalexecutive committee Fast asserted that his brother advised him,before the meeting, that the assertion that they wanted to discussthe bond list, inferentially referring to the Roaring Twenties, wasa lot of malarky-"its for a transaction of the money its all overthe Beach about the $2,000 That's no issue, about the bond Noplace has sufficient bond " Fast then asserted that Bright thoughtthat Fast's brother, Ernie, wanted Bright's job and there was a lotof politics involvedFast then denied that on the way to NewYork, with Hart, there was any discussion of the $2,000 It is notedthat the discharge of Ernie Fast, in February 1962, preceded thisalleged conversation AMERICAN GUILD OF VARIETY ARTISTS463Al Fast if he had ever seen Hart give him any money. Hartasserted he was sitting beside Fast,wrote the word "no"on a piece of paper and laid it in front of Fast.Fast thenanswered Bright in the negative.Thereupon,J.Lester,chairman of the meeting,then asked Hart if he ever gaveBright any moneys other than those collected for dues andbonds. Hart asserted that he responded by asking if it wastrue, as had been previously stated by Lester, that anational board member can say whatever he wishes aboutan AGVA representative or manager,and that the latterdoes not have to be told about it. Upon Lester's affirmingthe accuracy of that statement,Hart asserted that he saidifthatwas the case he didn't care to work for theorganization,he laid his union membership card on thetable, and walked out of the room.13Al Fast's version of these events varied only slightlyfrom the recitation of Hart.Fast asserted that'after JoeAdams stated,"Let's get on with what we're supposed toget on with,"Lester brought up the name of Fast'sbrother, Ernie,asserting that Ernie had told him about the$2,000,to which Al Fast asserted he responded that he didnot know what his brother had told Lester.According toFast, Lester then responded, "You must know about it.Your brother knew about it." Fast responded that he knewnothing. Thereupon Faye advised Fast if he answered thequestion with a no or with a yes he could get fired. It was atthis point,according to Fast,that Bright asked if he eversaw Hart or anyone else give Bright any money. Fastasserted that he responded he didn't see anything and thathe did not want to get mixed up in politics.Fast assertedthat Faye then advised Hart that if he answered Faye'squestion with a no "you get fired,"and if he answered witha yes "you get fired."Faye then asked Hart if he gaveBright $2,000.Hart responded that he didn't have toanswer the question,threw his union card on the table,and walked out. Fast was then asked to leave the meeting.Linda Compton,a member ofAGVA sinceits inception,in 1938 or 1939, attended the national executive committeemeeting on April 16,1962. Compton credibly related thatprior to the meeting there were rumors about a payment of$2,000 from Hart to Bright.She asserted that she knew,prior to the meeting,that Hart and Fast had been called toappear before the committee for the purpose of discussingthismatter.Compton related that Fast denied witnessingthe payment of money asserting he knew nothing about it,and that Hart said he didn't have to answer the question,threw his union card on the table, and left the meetingasserting that he had quit.14Compton denied anyawareness of any cooperation by either Hart or Fast withMcClellan Committee investigators on April 16, 1962.Having her memory refreshed,by reference to the minutesof that meeting,Compton was asked if she recalled alengthy statement by Bright,relative to the allegations ofthe payment of $2,000 to him, a portion of which assertedthat Bright had been told that the $2,000 was deductedfrom Hart's income tax in 1958 or 1959, and that Hart hadso advised an investigator,and had given the investigatoran affidavit,Compton acknowledged that the McClellanCommittee investigationwasdiscussed.Similarly,Compton recalled a statement being made by Faye but notits content,but did not dispute the accuracy of the minutesof the meeting which were read to her. Compton crediblyrelated that nothing was said on April 16, 1962, to theeffect that Fast and Hart should be fired because theywere cooperating with the McClellan Committee.Harold Swiss is executive secretary to Jones, nationaladministrative secretary,and held the same position,under Bright,in 1962. Swiss is a stenotype operator andhas taken the minutes at the national executive committeemeetings since 1951. Swiss credibly related that he did nothear any conversation on April 16,1962, between theBoard members present,or anyone else in attendance atthe meeting relative to cooperation between Fast and Harton the one hand and the McClellan Committeeinvestigators,on the other hand,or anything to the effectthat either Hart or Fast should be fired because of theirhaving given cooperation to the investigators. Swissacknowledged he had no independent recollection andthat he was dependent upon the contents of the minutes hehadpreparedfromhisstenotypenotes.Swissacknowledged that McClellan Committee investigatorshad visited the national headquarters in New York, in thefall of 1961.Swiss related that after a national executivecommittee meeting he prepares a summary of the minutes,encompassing the major actions, reports of officers, andreports ofthe national administrativesecretary.Theminutes are then sent to the committee members whowere present and if there is no response within 10 days it isassumed the minutes are accurate.The minutes are thendistributed to the entire membership of the national board.Accordingly,since the minutes are not disputed, I findthat Faye did, on April 16, 1962, advise Fast and Hart thatthe national board first heard of the alleged payment ofmoney by Hart to Bright in February 1962, that thepurpose of the April 16 meeting was to hear both sides ofthe story,that if the allegations were true the facts wouldcome out before the McClellan Committee and if thenational executive committee and national board didnothing about it they would undoubtedly be questioned asto the reason for their failure to act by the McClellanCommittee. i5Hart and Fast were advised by Bright,the following day,that they had been fired by the national executivecommittee.D. The Discharge of Ernie FastIn the amended complaintof July 15, 1963,it is allegedthat Ernie Fast was discharged in February1962,becausehe engaged in activitieswhich wouldpreserve andpromote rights, guaranteed under Section7 of the Act, ofemployees represented by Respondent and/or because hegave evidence to, and otherwise cooperated with, the,McClellanCommittee.16The demiseof ErnieFast occurredon January17, 1965.GeneralCounsel tendered,and Respondentobjected toadmission of, a pretrial statement of decedent, given to aBoard agent on November2, 1962.The document wasauthenticatedby thefield examiner who obtained theaffidavitfrom decedent.The document was received13 I find implausible and incredible Hart's explanation of hisreason for refusing to answer the question Hart asserted, "Ididn't like to have Mr Bright in the same room with the questionbeing asked and I had given Bright my word"Hart also asserted"I had given my personal word to Maisch I would not divulge anyinformation and he is a perfect gentleman "14Compton explained that Van had advised her prior to themeeting that he had been told by Ernie Fast about the payment15The McClellanCommittee hearings did not begin untilJune12,19621BRespondent's contention that the amended charge, relatingto Ernie Fast,was more than6 monthsafter thedischarge, thusbeyond the Section 10(b) period is withoutmeritN L R B v FantMilling Company,360 U S 301,NationalLicoriceCompany vNLRB,309US 350 464DECISIONSOF NATIONALLABOR RELATIONS BOARDconditionally,subject to the parties submitting thepertinent provisions of Florida law, and Board and courtdecisions.The Florida deadman's statute" does notpreclude the receipt of the pretrial statement. The weightto be accorded is an entirely different question.General Counsel urges that in theCalandracase18 theBoard approved consideration of a statement of adecedent dischargee. However in that case the TrialExaminer rejected the evidence as hearsay, corroboratedonly by the widow of the decedent reciting utterances ofthe decedent which were self-serving.In theLinde Aircase'9 where witnesses testified toconduct by a deceased general foreman of respondent, theBoard, in reversing the Trial Examiner's rejection of theevidence, held that evidence of statements attributed todeceased persons should be subjected to the closestscrutiny, but that such evidence may be accepted as truewhere it is positive, unequivocal, and substantiallycorroborated by other witnesses.20In theWest Texas Utilitiescase21 the Board assertedthat it was not precluded from considering as evidencestatements attributed to deceased persons, or those too illto testify. It does, however, subject such testimony to theclosest scrutiny before deciding what weight to give it.Here, again, the Board considered evidence of witnessesproduced by General Counsel, who attributed to a chiefengineer and a production superintendent, one of whomwas dead and the other too ill to testify, conduct found tobe violative of Section 8(a)(1) of the Act.Unlike the cited decisions, General Counsel premiseshis entire complaint, insofar as it is related to the factssurrounding the discharge of Ernie Fast, on the pretrialstatement of Fast, with no corroborating evidence.In his statement Ernie Fast relates that in December1961, during a conversation at which no one else waspresent, Bright sought to learn from Fast if Fast had beenin contact with Penny Singleton, and was advised that hehad not been. Bright then asked questions about theMcClellan Committee which Fast did not answer. InFebruary, after Fast had failed to appear in New York, asrequested by Bright, allegedly on doctor's orders, he wasadvised by Bright that he was discharged because ofinsubordination.Ifind in this record no evidence of probative valuerequisite to support a finding that the discharge of ErnieFast was because he had engaged in activities guaranteedunder Section 7 of the Act in preserving and promotingrightsof employees represented by Respondent orbecause he gave evidence to, or otherwise cooperatedwith, theMcClellan Committee. Accordingly, I willrecommend dismissal of the allegations of paragraphs 4, 5,6, 7, and 8 of the amended complaint of July 15, 1963,insofar as they relate to the discharge of Ernie Fast.Contentions of the Parties and the Concluding FindingsGeneral Counsel predicates his argument on what hedescribes as "undenied" evidence that Bright, in aconversationwithHart,Ernie Fast, and Al Fast, inDecember 1961, threatened Ernie with loss of employmentfor having cooperated with the McClellan Committee, atthe same time warning Hart and Al Fast that the same fatewould befall them if they gave any detrimental informationSection 90 05Calandra Photo, Inc, and Irvin C Levin,151NLRB 660,671i aThe Linde Air Products Company, 86NLRB 1333, 133620 See alsoReynolds Wire Company,26 NLRB 662, enfd 121F 2d 627Quarles Manufacturing Company,83 NLRB 697to said committee.To the contrary,Ernie Fast's affidavitrecites that his conversation with Bright occurred afterHart and Al Fast had been requested,by Bright,to leaveand, inferentially,had done so.Ernie Fast'saffidavitmakes no reference to any threat at the meeting inDecember 1961.On the basis of demeanor, the numerouscontradictions in the testimony of Hart as compared tothat of Al Fast,the numerous self-contradictions of thesewitnesses,the many evasive answers of Al Fast,and hisrepeated refusal to abide by my instructions to answerrather than evade questions,as well as the obvious interestin the outcome of the litigation of these two witnesses,cause me to find their testimony relative to the threat byBright not credible.General Counsel asserts that Bright,having failed topersuade Ernie Fast to disclose what he had told theMcClellan Committee,disposed of his service on groundsof insubordination In so concluding,General Counseldraws inferences solely from the pretrial statement ofErnie Fast,which I have found contains no evidence ofprobative value, for lack of corroboration relative to thecircumstances surrounding the dischargeGeneralCounsel then asserts that Bright, havingeliminated Ernie Fast who initiated what is referred to inthe record as the "rumor"of the payment of the $2,000,then sought to persuade Hart to deny that there had beenany exchange of money,in an appearance before thenational board, in February 1962. In March 1962,Brightsummoned Hart to New York to ascertain how Vanacquired knowledge of the $2,000 payment.Hart,denyinghaving told anyone about the transaction,did adviseBright that the McClellan Committee had subpenaedHart's income tax returns,which listed the $2,000 as a baddebt. General Counsel asserts that under the pretense ofhavingHartappear before the national executivecommittee on April 16,1962, for the purpose of securing arestoration in his pay, Bright managed to have not onlyHart,but also Al Fast,appear for an entirely differentpurpose. This assertion is supported only by the testimonyof Hart,and is not credited.22 The argument of GeneralCounsel ignores the testimony of Al Fast that he had beenadvised by his brother, Ernie Fast, prior to his attendingthe April 16 meeting,of the real purpose of the meeting. Italso ignores Al Fast'sassertion that,having been sowarned by his brother,there was any discussion betweenhim and Hart relative to the payment of $2,000, duringtheir joint trip to NewYorkfor the meeting.General Counsel urges,in his brief,that Bright, havingremoved Ernie Fast,whom he describes as the source ofthe rumor, from employment,inApril 1962,undertook,with the concurrence of the national executive committee,to get rid of Hart and Al Fast, the parties who had personalknowledge of the money transaction,to place the threeindividuals"who had knowledgeof AGVAirregularity" inthe position of disgruntled employees.Thisis speculationunsupported by evidence.It is inferred,ifBright coulddischarge Ernie Fast,a regional director,he certainlycould discharge a lesser employee,without reference tothe national executive committee,or without the need toobtain advance authority.Ihave found that Bright did advise the nationalexecutive committee that a statement had been given to an21West Texas Utilities Company, Inc,94 NLRB 1638, 163922 In making my credibility findings relative to Hart, I havefound it unnecessary to refer to his acknowledged prior criminalrecord, or his alleged later pardon The circumstances andcontent of the pardon are not in evidence AMERICAN GUILD OF VARIETY ARTISTS465investigator of the McClellan Committee by Hart, thatHart had deducted $2,000 from his income tax in 1958 or1959 as a bad debt. There can be little doubt from thestatementmade by Faye, which I have found itunnecessary to set forth in full, as revealed by theminutesof the April 16 meeting, that the national executivecommittee was concerned as to the degree of truth, if any,in the rumor which had been reported to them asacknowledged by Compton, on the question of Hart paying$2,000 to Bright for an assignment to Florida. In view ofthe knowledge of the national executive committee, whichisundisputed, that theMcClellanCommitteewasinvestigatingcertain activities of AGVA, it may reasonablybe inferred that the national executive committee soughttoascertain the truth in order that it could takeappropriate action.23 It does not follow that when Al Fastdenied any knowledge and asserted it was a matter ofpolitics, and when Hart refused to make any response andasserted that he was quitting, the motives underlying thedischarges included a recognition of the fact that theseemployeesmight later testify before the McClellanCommittee. I have found credible Compton's assertionthat nothing was said on April 16, 1962, relative todischarging Fast and Hart because they were cooperatingwith the McClellan Committee.24Respondent asserts that Al Fast, a knowing participantin the bribe, was fired originally for concealing the bribefrom theunion"Board of Directors" [sic]. Respondent,inaccurately,assertsthat no one at themeeting onApril 16, 1962, knew anything about Hart or Fastcooperating with the McClellan Committee, and that theminutes bear out this assertion.Ifind no credible evidence of probative value whichwould support an inference that the discharge of Al Fastand Hart, on April 16, 1962, was either because they hadengaged in activities in preserving and promoting rights ofemployees represented by Respondent, or because theygave evidence to, or otherwise cooperated with, theMcClellan Committee. Accordingly, I will recommenddismissaloftheamendedcomplaintinCases12-CA-2993-1 and -2.E.The Rehiring of Al Fast, on June 22,1964, and HisSubsequent Discharge on July 12, 1965In Case 12-CA-3327,it isalleged that Al Fast wasrehired on June 22, 1964, and discharged on July 12, 1965.It is alleged that the discharge and the refusal to reinstatewere by reason of Fastengagingin activities which wouldpreserve and promote the rights of employees, asguaranteed in Section 7 of the Act, or because he gaveevidenceto,orcooperatedwith,theMcClellanCommittee.It is undisputed that Al Fast was reemployed onJune 22, 1964. His brother, Ernie Fast, who had beenreemployedearlier inthe same month, and subsequentlybecame southeastern regional director, advised him,during the week preceding June 22, that Johnnie Woodswanted to see him. Subsequently, on June 22, he had aconversation inNew York, with Woods, whom hedescribed as "National Administrator,"25 and Berg, thethen attorney for AGVA. Fast asserted that, prior to thearrival of Berg, Woods advised him that he would be puton the payroll immediately, that he would be given a $25-a-week raise in salary, to make up for what he lost during hisnonemployment. Fast acknowledged that he advised Berghe would drop the pending charges against AGVA, inCases 12-CA-2393-2 and 12-CB-647 .26 Fast related thathis instructions, from Woods, were to conditionally closethe Sarasota office and open a Tampa office.27On January 22, 1965, an interofficememoto "all branchmanagers and Regional Directors" was dispatched overthe signature of Alvin Brandt, and a later correctingnotice, relative to the election of delegates to the annualconvention in June 1965, was dispatched by Dick Jones,then national administrative secretary.28 Subsequentlytherewas anexchange of communications between FastandWarren S. Bailey, then administrative secretary,commencingapproximatelyMarch 22, 1965.29OnApril 12, 1965, Bailey advised Fast that on April 12, 1965,the national executive committee voted to close the Tampaoffice, transfer its function to the Sarasota branch, andtransferFast to the New York branch office, as arepresentative at theWorld's Fair, effective April25,1965. On April 19, 1965, Bailey advised Fast that Baileyhad been advised by Jay Lester,eastern regionaldirector,that Fast had asserted that he had "made a deal" forindefiniteemployment at Tampa. Bailey asserted anunawareness of any such contractual arrangement or anyreference thereto in the minutes of the national board ornationalexecutive committee. Bailey advised that theclosing of the Tampa office was suspended, pending Fast'sappearance before the national executive committee toexplain and substantiate his claim of a "deal."On April 21, 1965, Bailey advised Fast that he hadreceived no response to Bailey's memo of April 12advising Fast of the closing of the Tampa office, that byreason of Fast's protest to Lester, Fast was being providedan opportunity to be heard by thenationalexecutivecommittee. Bailey further noted a report in Variety (atrademagazine), in the April 21, 1965,issue,to the effectthat Fast had retained an attorney to protest the decisionof the national executive committee_ _ __Subsequently, on May 18, 1965, Fast appeared at ameetingof the national executive committee in New Yorkand was questioned about certain releases which hadappeared in Variety, and relative to the alleged agreementhe had for permanent employment in Tampa. Fast firstasserted that this was an agreement that he had made withJones, Harold Berg, and his brother Ernie Fast.3023 I have foundit unnecessaryto set forth other matters whichHart and Al Fast allege they reported to Maisch, since none ofthese matters were mentioned in connection with the meeting ofApril 16 and, I find were not considered in tie decision toeffectuate these discharges.24 Such a claim appears to have been an afterthought on thepart of Al Fast, or someone else on his behalf When Fastappealed his discharge to the national board on April 26, 1962, heasserted he was fired because of trumped-up charges brought byVan relative to insufficient bonds, inferentially a reference to theRoaring Twenties Club Fast acknowledged that Lester advisedhim and Hart in June that the executive committee would havefired Bright if they had related the story of the $2,000 payment25 It is inferred thatWoods wa-, national administrativesecretary26 It is undisputed that these withdrawals were never approvedby theRegional Director27 I find of no consequence the fact that the Sarasota officeremained open for an indefiniteperiod, as described by Fast29While there is a dispute whether Tampa was in fact a branchoffice or a service office, I find it unnecessary to reach this issue29 Included was an admonition from Bailey that he considered atelegram from Fast as being insubordinate39 It is obvious that Fast confused Jones with Woods, the latterbeing the national administrative secretary in June 1964It is also patent, from the testimony of Al Fast, that his brotherErnie was in the hospital, having had a heart attack, at the time ofhis conversation with Woods and Berg on June 22, 1964. 466DECISIONSOF NATIONALLABOR RELATIONS BOARDFast acknowledged the purpose of his appearancebefore the national executive committee, on May 18, 1965,was, in part, to substantiate his claim that he had anagreement for permanent employment in Tampa. Fastacknowledged advising the executive committee that hisagreement was in writing, but that he did not have it withhim. During the hearing herein, Fast asserted that he didhave a written agreement which he had signed with Bergand Woods. Asked to produce a copy, Fast vacillated andbecame evasive. He first asserted, "the last time I seen it;Johnnie Woods had one of them, Harold Berg had one, mybrother Ernie Fast had one." He was then asked when helast saw his own copy and asserted that it was in March1966, at which time he had turned it over to the GeneralCounsel. It was then established that the document he hadturned over to the General Counsel related to his backpayclaim, as distinguished from an employment agreement.Thereupon, Fast acknowledged he did not have anywritten agreement with Woods or Berg concerning histenure of office at Tampa. Fast then asserted that anagreement was prepared in Tampa in August 1964 andsigned by Fast's brother, Ernie, who at the time wassoutheastern regional director. Fast then asserted that hisagreement, at the time he was rehired, with Woods andBerg was a verbal agreement.31 I do not credit Fast'sassertion that there was a written agreement or an oralagreement concerning his tenure of employment atTampa.On May 18, 1965, Fast was advised by Bailey, bytelegram to his New York hotel, that the national executivecommittee had reaffirmed its action of April 12 in closingthe Tampa office and directing Fast to report for duty inNew York on June 1, 1965. An identical wire was also sentby Bailey to the Tampa office.On May 24, Fast requested Bailey to advise the termsand conditions of his position in New York, salary andduties involved, and requested information relative toreimbursement for certain costs. On May 26, Baileyresponded that Fast would be a representative in the NewYork branch at his current salary and that reimbursementfor moving expenses was a matter for the national board.On May 27, Fast requested that he be permitted to take 3weeks' vacation, commencing May 31. On May 28, byletter,BaileyapprovedFasttakinghisvacationcommencing May 31. On June 11, by telegram, Fastcomplained that he had received only 2 weeks' vacationpay,while entitled to 3 weeks, and requested adviceconcerning moving expenses. On June 24, Fast wrote toBailey that he had no response to his telegram of June 11,31 Subsequently Fast was asked the following series ofquestions to which he gave the following replies, during hisappearance before the national executive committee, in May1965Q Where you asked this question Was that ag._,..nentmade in Tampa or New York 7A Right here in New York, right here in the officeQ Was Mr Berg and Mr Woods Cher, 9A YesQ Will you tell us what the agreement was, was it inwritingor oral?A It was in writingQ Now, did you so state to the National ExecutiveCommittee when you appeared before them9TRIAL EXAMINER- You are being asked if this is thetestimony you gave, yes or noTHE WITNESS' I said yes,I am goingto say yes, sirQ Were you telling the truth to the National Committee9A Yes sirQ When you said that you had a written agreement withthat since his vacation had ended he had beencarrying on,as usual,and had been contacted by various agents. OnJune 30, by letter, Bailey advised Fast that he was onlyentitled to 2 weeks' vacation pay, by reason of a break inemployment from 1962 to 1964. On July 12, 1965, Bailey,by telegram, advised Fast, "In view of your refusal tofollow direction of national executive committee, May 18,1965, you are suspended from all AGVA duties." OnAugust 4, 1965, Bailey, by letter, advised Fast that as heknew the national executive committee had closed theTampa office and he was transferred to New York, that hisrequest for his vacation prior to transfer was granted, thatthereafter he failed to report and failed to communicate orexplain his absence and was then removed from thepayroll, that after a review of these facts his dismissal wasratified by the national executive committee.Fast acknowledged that on May 18, 1965, in the NewYork headquarters, he had a conversation with Bailey, JayLester, eastern regional director, and others, during whichhe inquired relative to the closing of the Tampa office.Fast, at that time, was advised by Bailey that they neededorganizers at theWorld's Fair. Fast asserted that heresponded that he did not mind such an assignment for aweek or two, but that he had his roots in Tampa. Fastasserted that he inquired about an adjustment for the costof transportation and was advised that that matter wouldcome up before the board. Shortly thereafter, after Fasthad returned to Tampa, he was advised by John South, atthat time branch manager at Sarasota, Florida, that Southhad been instructed by Bailey to move all of the AGVArecords to Sarasota. South exhibited the telegram toFast.32 Fast did not dispute his failure to appear at NewYork for reassignment as directed.William James Ahern credibly related that he had beenin show business for 56 years, a member of AGVA since1940, and a member of thenationalboard and the nationalexecutive committee since October 1963. Ahern waspresent at the meeting of the national board in June 1964,when the reemployment of Fast was discussed. Ahernasserted that there was no discussion relative to givingFast a permanent position, in Tampa or elsewhere. LindaCompton, also a member of the national board in June1964, corroborated the asse. Lion of Ahern that when Fastwas rehired by the board, the matter of a permanentposition in Tampa was not one of the terms under which hewas rehired.Richard J. Jones, also identified in the record as DickJones, credibly related that he had been in show businessJohn Woods and Berg, was that the truth"A Yes sirQ Do you have a copy of that agreement 7A I don'tQ When was the last time you saw rt7A March, around MarchQ Where is it now9A I don't know where it is nowRespondent's counsel then noted that this testimony was givenon March 9, and Fast was asked where he last saw the agreementHe then responded that the agreement was an oral agreement,and added "I signed some work agreement with them, I think "32While Respondent extensivelyexaminedFast relative to theinadequacy of his performance in early 1965 as a representative ofAGVA at Tampa, and while Fast's answers further demonstratehis evasiveness and self-contradictions, I find it unnecessary toset forth the detail of this evidence, since there is no evidence thatthe performance of Fast was a reason for the decision of thenational executive committee to close the Tampa office AMERICAN GUILD OF VARIETY ARTISTS467approximately40yearsandhasbeennationaladministrative secretary since February 15, 1966, andassistantadministratorsinceJune 1964. Jones attendedthe meeting of the national board as a member in June1964. Jones asserted that he, in June 1964, related to thenational board that Al Fast had two cases pending beforetheNational Labor Relations Board, one involving hisemployment, and that he advised the board that theydidn't have much choice, and that it would be the lesser oftwo evils to give him his job back at that time. Jonesexpressed,ashisview, that Fast's case involvingemployment as an actor, was a valid one, and he urged theboard to reemploy Fastas anemployee, if Fast was willingtodrop the charges. Jones asserted that Fast wasreemployed and was assigned to Tampa and norepresentation was made relative to tenure and there wasno written agreement covering Fast's employment. Joneswas also present at the meeting of thenationalexecutivecommittee, on May 18, 1965, at which Al Fast was present.Ahern was chairman of themeeting.At that time Fastasserted that he had a written agreement, which he did notproduce, relative to his employment. Jones related that,during the meeting,at a timewhen Fast had been asked toleave the room, Jones restated the statement he had madeto the national board in June 1964 and asserted that at notimewas there any mention made of any permanentposition for Fast.33 Jones, after refreshing his memoryfrom a transcript of the proceedings, asserted that afterFast returned to themeeting, onMay 18, Maloney,attorney for AGVA, advised Fast that the committee hadreaffirmed its decision to close the Tampa office and totransfer Fast to New York.Contentions of the Parties and Concluding FindingsGeneral Counsel urges that from the time of thereemployment of Al Fast in June 1964 until March 23,1965,Tampa was considered a branch office, and,accordingly, Fast, as branch manager, was entitled toconduct a membershipmeetingfor the purpose of electingdelegates to the June 1965 convention. General Counselnotes that Fast took exception to Bailey's telegram ofMarch 22, pointing out the constitutional provisions whichgranted Tampa members the right to elect a delegate, thatin place ofexplainingthe points raised by Fast, Baileyaccused Fast of "insubordination," and advised Fast thatthe closing of the Tampa office was under consideration.Thereafter, on April 12, 1965, Fast was advised that theTampa office would be closed and he would be transferredtoNew York. General Counsel urges that there was noassurance of any permanent position for Fast in New York.General Counsel urges that the closing of the Tampa officewas not for any legitimate business reason but rather toplace Fast in the position of forcing him to quit. GeneralCounsel urges, in following the course of action hepursued, that Fast was attempting to protect the rights ofAGVA members living in the Tampa area. GeneralCounsel urges that even though Fast made severalinquiries relative to moving expenses to New York, henever received any satisfactory answer. General Counselurges that having failed to respond to Fast's inquiriesrelative tomoving expenses, Bailey, on July 2, 1965,advised that Avery Peterson, who had no previousexperience with AGVA, was being appointed Sarasotabranchmanager. General Counsel then urges that ifAGVA were truly interestedin givingFast employmentelsewhere it could have appointed him to the Sarasotaoffice. General Counsel urges that Fast was discharged, onJuly 12, 1965, not because he refused to report to NewYork, but because he was continuingtoengage inprotected concerted activities to protect the rights ofmembers working in the Tampa area.34Respondent urges that when Fast was reemployed inJune 1964, he was placed in charge of Tampa, whichRespondent asserts was a service area and not a branchoffice.Respondent asserts that after the national officeinstituted a system of daily coverage reports, requiredfrom field representatives, Fast filed only 15 such reportsin a period of 3 months, all but one of which were filled outby his daughter. When it was decided to close the Tampaoffice, Fast requested and was given a hearing concerninga "written contract" he claimed he had with AGVA forpermanent employment in Tampa. Upon his failure toproduce such a document, he was ordered to report forduty at New York, to be assigned to the World's Fair.Upon his refusal to report he was discharged.Itmay be inferred from the record that over a period ofyears AGVA maintaineda regionaloffice at Sarasota,Florida,and at least during the period of Fast'semployment in 1953,untiland after his discharge in 1962,had also maintained an office at Tampa. It is undisputedthatduring a portion of thistimeHart was branchmanager, first at Sarasota and later at Tampa. Thus it ispatent that during a portion of Hart's employment, Tampawas considereda regionaloffice; however Fast was not theregionalmanager.Fast,who is best described as anevasivewitness,acknowledged that when he wasreemployed in June 1964, he was reemployed at the samejob as he previously held. It may thus be inferred that hewas not appointeda regionalmanager.Fastalsoacknowledged that he was reemployed at the same rate ofpay, plus an extra $25 a week to be applied to the loss hesuffered while not employed by AGVA.It is undisputed that the national executive committeedecided to close the Tampa office and transfer itsoperations to Sarasota. The decision was suspendedbecause Fast alleged a writtenagreementgiving himtenurein the Tampa office, which later proved to benonexistent. It is undisputed that Fast failed and refusedtoreport to New York for reassignment and wasdischarged for that reason.While the record wouldsubstantiateademonstration of inadequacy on theperformance of Fast, I have not considered this evidence,since it does not appear affirmatively to have motivatedthe national executive committee's decision to closeTampa. However, General Counsel'sassertionthat thenationalexecutive committee could have used Fast ratherthan a new employee as Sarasota branch manager, is theequivalent to saying that the Board should substitute itsjudgment for the judgment of the management of theS] Jones acknowledged that, in the absence of Fast, Mitchell, anational executive committee member,expressed as his opinionthat someone was transferring Fast to New York in the hope thatFast would quit I find this expression of personal opinion does notdetract from the action taken by the committee and is of noconsequence34 I find no merit in General Counsel's contention that AGVAwas under the impression that it would not have to contend withthe charges previously filed by Fast, which were still pendingawaiting the Board's decision on the jurisdictional issue There isno specification of violation of Section 8(a)(4), or its equivalent, inthe pleading herein295-269 0-69-31 468DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnion. I am unable to agree that this is either the functionof the Board, or a function which the Board wouldordinarily exercise. It has been repeatedly stated that anindividual may be discharged for any reason, or no reason,provided only that the discharge is not motivated byreasons proscribed by the Act.I find there is not a scintilla of evidence linking thedischarge of Fast in 1965 with the McClellan Committeeinvestigation of 1962, as alleged. I find no credibleevidence of probative value to support the allegation that-Fast was discharged by reason of activities which wouldpreserve and promote employee rights guaranteed underSection 7 of the Act. Accordingly, I will recommenddismissal of the complaint in Case 12-CA-3327.F.The Alleged Closed-Shop AgreementsIn Case 12-C B-647 it is alleged, and the answer thereindoes not deny, that since on or about April8, 1962,Respondenthasentered into,hasmaintained, ismaintaining, and is giving effect to collective-bargainingagreements, known as minimum basic agreements, withemployers identified, and others unidentified, all of whomareengaged in commerce, containing the followingprovisions,inter alga:2.AGVA SHOP: The Employer agrees that allArtistswhose services he uses, and all Artistsemployed by him or his representatives, directly orindirectly,willbemembers of AGVA in goodstanding, and will remain such members in goodstanding through out their employment.3.AGVA MEMBERSHIP: AGVA agrees that it isan open union and will admit to and retain inmembership any Artist the Employer wishes toemploy subject to the Constitution and By-Laws,Rules and Regulations of AGVA with the exception ofpersons suspended or expelled from AGVA or markedUnfair by AGVA or its affiliated organizations in theAssociated Actors and Artists of America, or personswho are guilty of conduct unbecoming a unionmember. The Employer agrees not to employ orcontinue the employment of persons suspended orexpelled as above provided, and further agrees that hewill not require any Artist to work with any otherArtist unless each and every such Artist is a memberin good standing of AGVA.4.AGVA CONTRACTS: All contracts ofemployment shall be on or shall be deemed to be onAGVA Standard Form of Artists EngagementContract which at all times shall be a pay or playcontract. Nothing herein shall prevent any Artist fromnegotiatingbettertermsandconditionsofemployment than those contained in this Agreementor in the Standard Form of Artists EngagementContract. In cases of direct booking, the Employeragrees to execute the AGVA Standard Form of ArtistsEngagement Contract with all Artists engaged by him,beforethecommencement of rehearsals orperformances, in triplicate, one copy for theEmployer, one copy for the Artists, and to deliver onecopy to AGVA within forty-eight (48) hours of suchexecution. In cases where an Artist is not employeddirectly, the Employer shall employ Artists onlythrough an AGVA Franchised Agent.It is undisputed that the AGVA standard form of artistengagement contract referred to in the minimum basicagreement, as set forth in paragraph 4 of said agreement,and set forthsupra,contains,inter alga,the following:4. IT IS A CONDITION OF THIS AGREEMENT THATTHE ARTISTBE A MEMBEROF AGVA IN GOODSTANDING UPON THE EXECUTION HEREOF AND SHALLREMAIN IN GOOD STANDING FOR THE DURATION OFTHIS CONTRACT. The parties jointly and severallyagree that the Artist's obligations hereunder aresubject (a) to the Artist's prior obligation to AGVA asamember thereof, (b) to AGVA's Rules andRegulations, Constitution and By-Laws, as of the datehereof, and (c) to the Rules and Regulations of theAGVA Branch in whose judication the Artistperforms hereunder insofar as they are not in conflictwith those of the National AGVA.6.The Artist authorizes the Operator to deductfrom the above-mentioned compensation such sum asmay be necessary to establish and/or maintain hisgood standing in AGVA and to pay such sum to thelocalAGVA representative upon demand. TheOperator shall receive from such representative andshall deliver to the Artist, the proper AGVA receipttherefor.7.All the provisions of any agreement now existingwhich may be entered into between the Operator andAGVA are incorporated herein, and made a parthereof, and shall govern the engagement of the Artisthereunder.Itisalleged in the complaint, and undenied inRespondent's answer, that since on or about April 8, 1962,Respondent has entered into and has been maintainingand giving effect to franchise agreements, referred to inparagraph 4 of the minimum basic agreement, set forth,supra,with various individual promoters, bookers, andagents, including those identified herein, requiring,interalga,such promoters, bookers, and agents:(a)"Before booking any actor or entertainer in thevariety field," to "make certain that act or entertaineris in good standing with AGVA," and(b) to "book and obtain engagements in the VarietyField exclusively for actors or entertainers who aremembers of AGVA."On February 11, 1966, General Counsel filed a motionfor judgment on the pleadings, asserting,inter alia,thatRespondent, by answer, did not deny that it is a labororganization within the meaning of the Act; or that it hasentered into and is a party to the said collective-bargainingagreements with the eight named hotels and/or motels; orthatsuchagreements and individual contracts ofemployment contained unlawful closed-shop provisions; orthat it has entered into and is a party to franchiseagreements with the two named agencies as agents; or thatsuch franchise agreements contained unlawful closed-shop provisions.General Counsel acknowledges thatRespondent denied, for wan, of knowledge, the allegationsappearing in paragraphs 3, 4, and 5 of the complaint,alleging that 8 named hotels and motels meet the Board'sjurisdictional standards and are thereby engaged incommerce within the meaning of the Act. General Counselcorrectly asserts that, in October 1963, the partiessubmitted the question of jurisdiction directly to theBoard, by stipulation. It was stipulated that five of theeight hotels and/or motels named in the complaint meetthe Board's standard for asserting jurisdiction over hotels,namely:Fontainebleau,Americana,Deauville,EdenRock, and Carillon Hotels, all in the Miami and Miami AMERICAN GUILD OF VARIETY ARTISTS469Beach, Florida, area. It was also stipulated, based uponagreed commerced facts, that six other hotels in the MiamiandMiami Beach, Florida, area-Sherry Frontenac,Casablanca, Crown, Saxony, Sans Souci, and Versailleshotels-havecollective-bargainingagreementswithRespondent and meet the Board's standard for assertingjurisdictionoverhotels.Inaddition,Respondentstipulated that it has the same collective-bargainingagreements with "many other hotels over which the Boardwould assert jurisdiction in other parts of the country otherthan the Miami, Florida, area." It was also stipulated thatto the extent that any of the material (in the stipulation) isin conflict with the pleadings filed by Respondent, theinconsistent position taken in the pleadings is withdrawn.General Counsel, after noting the Board's assertion ofjurisdiction, which I have found,supra,urges that no issueremains as to whether Respondent is a party to thecollective-bargaining agreementswith employers whomeet the Board's standard for asserting jurisdiction, orwhether Respondent gives effect to such agreementseither directly through the employer who is a party to suchagreement or through an agent with whom Respondent hasa franchise agreement. Respondent does not dispute theexistence of the agreements or their content.Concluding FindingsAt the outset of the hearing, General Counsel's motionfor judgment on the pleadings was granted to the extentthat the parties agreed that there was no dispute as to thefacts, and reservedruling asto the question of whether theagreements constituted closed-shop agreements and wereviolative of Section 8(b)(1)(A) and (2) of the Act.It is undisputed that no evidence was submitted, eitherinthestipulationofthepartiessubmitting thejurisdictional question to the Board, or in the withinhearing, which would establish that the Golden TriangleRestaurant, Inc., the Tampa International Inn, Inc., d/b/aInternational Inn, the Outrigger Inn of St. Petersburg,Inc., d/b/a Outrigger Inn, or Hawaiian Village Restaurant,was a party to the agreements complained of. Therefore Iwill recommend that these identities be stricken from thelisting of "Parties to the Contract."Neither General Counsel nor Respondent treats with thequestion of whether the agreements referred to andpartially set forth,supra,are violative of the Act, in itsbrief.Respondent has filed no response to GeneralCounsel's motion. Respondent asserted, at the outset ofthe case, that it recognized that a closed-shop agreement isviolativeof the Act, that the agreements speak forthemselves and are the best evidence of what they contain,and that it was for the Trial Examiner to make his owndecision as to whether or not they constitute a closed-shopagreement.In the stipulation submitted to the Board in October1963, the parties assert,inter alga:that AGVA has anactivemembership of approximately 13,500; that therewere approximately 2,500minimumbasic agreements inexistenceduring the period in question, of whichapproximately 2,000 cover theater, night club, and hotelengagements, with the remaining 500 being divided intotwo groups, i.e., the outdoor group (circuses, fairs, etc.)and club-date contracts covering one-night engagementsforprivateorganizations;inadditionthereareapproximately100,000individualartist-engagementcontracts entered into annually between performers andemployers on anAGVA standardform of contract. It isundisputed that the minimum basic agreement wasentered into on various dates, with named hotels, fromNovember 1955 to and including August 28, 1963. It isreasonable to infer that new agreements are being enteredinto, and many agreements are being maintained andgiven effect containing the language complained of.Among the affidavits in support of the stipulationentered into by the parties in October 1963 is one byBobby Faye, dated October 8, 1963, in which he describeshimselfasnationaladministrativesecretaryofRespondent,at that time.Faye, in addition to asserting thefacts set forth,supra,asserts that there are some 900theatrical agents who are parties to agreements withAGVA, establishing a code of fair practices for this aspectof the industry.Faye describes as a three-sided industrythe relationship between employer,agent,and performer,with employers,in several categories,executing minimumbasic agreements containing the union-security provisioncomplained of, while agents execute a code of fairpractices agreement,or franchise agreement. I findsignificant the following statement of Faye:A strict application of the National Labor RelationsAct would result in over 96 percent of all employmentunderAGVAcontracts coming under collective-bargaining agreements which might well be invalidunder,or contrary to the provisions of, the LaborManagement Relations Act, in that almost allcontracts are on a pre-hire basis,and the Union'ssecurity clauses do not conform with Section 8(a)(3) ofthe Act.However, this standard was established over theyears as a result of and in reliance upon a number ofdecisions of the National Labor Relations Board;Federalcourts,following them, have declinedjurisdiction over various parts of the entertainmentindustry including variety, and State courts have alsorelied on these decisions.Ibelieve that it may be assumed that the majorpurpose of the Labor Management Relations Act, asamended, is the achievement of industrial stability. Inthe type of industry hereinabove described, it hasbeen demonstrated, and it is the opinion of manyexperienced experts in the industry including yourdeponent, that a strict application of the provision ofthe Act will result in complete chaos and instabilityIt is obvious that Respondent's contention that it shouldbe exempt, because of the peculiarities of its industry, ismore appropriately to be addressed to Congress, which isvestedwith authority to determine the need for andpromulgation of Federal laws, and establishment ofnational policy in the form of law. The province of theBoard is obviously restricted to carrying out such mandateas it may be given by Congress.In theRed Starcase35 the court held the execution of acontract containing a forbidden union-security clauseconstitutes an unfair labor practice This is so because theexistence of such an agreement without more tends toencouragemembership in a labor organization. Theindividual employee is forced to risk discharge if he defiesthe contract by refusing to become a member of the Union.It is no answer to say that the Act gives him a remedy inthe event that he is discharged. The Act requires that theasRed StarExpress Linesof Auburn,IncvN L R B ,196 F 2d78, 81,enfg93 NLRB 127. 470DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployee shall have freedom of choice, and any form ofinterference with that choice is forbidden.In theCavendish Recordcase3° the Board held:It is obvious that this provision exceeds the limits ofunion security permitted by the provisos to Section8(a)(3)of the Act as it excludes from initialemployment musicians who are not members in goodstandingoftheIntervenor.Certainly,underestablished authority, such illegality is not cured byvague language in the contract that the closed-shop,provision shall be applicable where "valid andsubsisting laws do not render it unlawful." It is alsosettled law that,a union-security provision that doesnot conform to statutory requirements, such as thatinvolvedherein,notonlydiscriminatesagainstemployees in violation of Section 8(a)(3) of the Act andcoerces them in the exercise of their guaranteedrights in violation of Section 8(a)(1), but alsoconstitutes unlawful assistance to the Union by theemployer within the meaning of Section 8(a)(2).In thePerry Coalcase37 the Board held:The Trial Examiner found, and we agree, that theunqualifiedrequirementofUMW membershipcontained in the 1941 District Agreement between theIllinoisCoal Producers Association and UMW, anintegral part of UMW's National Bituminous CoalWage Agreement of 1950 as subsequently amended,which was extended to Peabody's O'Fallon andMillstadt mines on October 1, 1959, provided for anunlawful closed shop. For the reasons set forth in theIntermediate Report, we agree that this provision wasunlawful and was not amended, modified, or nullifiedby the national contract. Moreover, we find that theunion-security clause in the national contract itself,requiring that "As a condition of employmentemployees shall be, or become, members of the[UMW] to the extent and in the manner permitted bylaw," also provides for an unlawful closed shop. It iswell settled that where, as here, a contract containsan unlawful provision, a general "savings clause" thatdoes not specify to what extent the provision isintended to be limited will not purge such a provisionof its illegal character.Accordingly, for the reasons stated, I find thatRespondent, by executing, maintaining, and giving effectto the agreements described,supra,requiring membershipinRespondent as a condition of employment and otherclosed-shop provisions, Respondent did attempt to causeand is attempting to cause the employers described hereinand other employers engaged in commerce within themeaning of the Act to discriminate against employees inviolation of Section 8(a)(3) of the Act and that such conductis violative of the provisions of Section 8(b)(2) of the Act. Ifurther find that by such conduct Respondent did restrainand coerce, and is restraining and coercing, employees inthe exercise of their rights guaranteed in Secticit 7 of theAct and that such conduct is violative of the provisions ofSection 8(b)(1)(A) of the Act.G. Alleged Dental of Membership to Ernie FastAt the outset of the hearing, General Counsel amendedparagraph 10 of the complaint in Case 12-CB-647. Asamended, the complaint alleges that Respondentterminated the membership of Ernie Fast on May 30, 1962,and until October 1962 failed and refused to reinstate suchemployee tomembership.Respondent denied theallegation.Ihave found,supra,that the demise of Ernie Fastpreceded the hearing herein. The circumstances of thesuspension from membership of Ernie Fast are disclosedsolely in his pretrial statement of November 2, 1962, whichI have found was properly authenticated.In the pretrial statement Ernie Fast relates that after hewas discharged, in February 1962, he reapplied formembership in the San Francisco local and was reinstatedas a member.38 Inferentially, in May 1962 Fast wasadvised that charges of misconduct as an employee hadbeen preferred against him iii the Chicago branch andsubsequently a hearing was held there. The decision ofthe three-member union board was that Fast should besuspended from membership for a period of 10 years, butthat he could continue to work with AGVA memberswithout paying dues. Fast identified the nature of thecharges as being that he had received certain moneys,while employed by Respondent, which he had not remittedto Respondent.Ihave set forth,supra,in the section entitled "TheDischarge of Ernie Fast," the reasons I find it necessary toreject the uncorroborated statements of the decedent.Accordingly, I find in this record no evidence of probativevalue requisite to support a finding that Ernie Fast wasdenied membership in Respondent and as a consequencewas denied employment in his chosen profession, or thatRespondent engaged in unfair labor practices relating toErnie Fast, within the meaning of Section 8(b)(2) and (1)(A)of the Act. I will recommend dismissal of the allegations inthe complaint in Case 12-CB-647 insofar as they relate toErnie Fast.H. Alleged Denial of Membership to Al Fast and HartIt is alleged that on or abiiut April 16, 1962, at the timeoftheirdischarges,Respondentterminatedthemembership of Clayton I. Hart and Al Fast, and at alltimes since failed and refused to reinstate them tomembership in Respondent Union.Hart credibly related that in June 1962, havingunsuccessfullyattemptedtoattendthenationalconvention, he and Fast went to the New York branchoffice and talked to one of the New York representatives,Billy Lyons. Hart asserted that he and Al Fast requestedapplication forms so they could rejoin39 AGVA and weretoldbyLyons that Bright, at that time nationaladministrative secretary, had advised that the nationalrepresentativeswerenottoacceptanyduesorreinstatement fees from either Hart or Fast .40 Fast"Cavendish Record ManufacturingCompany,124NLRB1161,1168" Perry Coal Company,125 NLRB 125638 1 find it reasonable to infer,from the entire record as a whole,that AGVAmembers, while employe&by AGVA,issued their ownmembership cards and paid no dues Upon termination ofemployment,by AGVA,they reapplied for membership and paida withdrawal fee" There is no evidence Hart ever held a membership card as aperformerHowever,Al Fast was a performer prior to hisemployment,and in a period between two periods of employmentby AGVA90 Neither Lyons nor Bright appeared as witnesses, nor was anyexplanation made of the failure to call them AMERICAN GUILD OF VARIETY ARTISTS471corroborated Hart's assertions. It is undisputed that Hartappeared and testified before the McClellan Committee onJune 21, 1962. Hart related that a week or two after hisappearance he and Al Fast went to the Tampa branchoffice and talked to the AGVA branch manager, TommyMarloweCornell,andrequestedmembershipapplications.41 Hart credibly related that Cornell advisedthem that Bright had issued a directive to branchmanagersthat they could not accept an application fromeither Hart or Al Fast. The directive, in evidence, is datedJune 4, 1962, and signed by Jackie Bright, nationaladministrative secretary, and is addressed to all branchmanagers. It contains the following:Please be advised that if either Al Fast or Smiley Hartattempt to ,loin or rejoin AGVA or pay initiation feeand/or dues to your office you are to contact meimmediately and you are not to accept any applicationor monies from them pending receipt of instructionsfrom the National Office.Hart asserted that he asked Cornell why he was deniedmembership, when anyone who walks in off the streetwould not be denied membership, that Cornell respondedthat there might be an error in sending the memo, and thatCornell would call Harold Berg, the AGVA attorney. LaterCornell advised Hart that he had talked with Berg, whohad advised Cornell that if Fast and Hart wished to joinAGVA they should submit, to thenationaloffice, a fullresume of their life's activities from the time they were outof school, and the application would then be taken underconsideration.Hart credibly related this was an unusualprocedure, at substantial variance with normal procedure.Hart described the normal membership application ascontaininga place for the individual's name, asserts thatAGVA shall be bargaining agent in all disputes which mayarise in the entertainment field, and on the reverse sidehas a space for social security number, age, stage nameand legal name, mailing address, temporarymailingaddress, the period the individual has been an actor, whattype of act the individual does, and whether or not theindividual is a member of any other actor's union. Fastsubstantially corroborated this testimony.Hart asserted that, 4 or 6 weeks after his visit to theTampa office, he had a further conversation with JerryHirsch, branch manager of the Sarasota, Florida, office.42Hart asserted that Hirsch advised that he did not wish tobe put in the middle, that Hart knew there was a directiveout to the effect that Hirsch could not give him anapplication,- and that Hirsch did not wish to jeopardize his-_job. Hirsch then suggested hat Hart write a letter and thatHirsch would forward it to the national headquarters. Hartasserted that he complied with this request but never didreceive any answer to his letter of September 6, 1962, inwhich he requested that he be notified of the requirementsfor him to become an active member of AGVA.Hart, who acknowledged that AGVA does not permit itsemployees to perform as actors while they are engaged asemployees of AGVA, credibly related that in the period of1948 to 1952, while he wasmanagerof the HotelBostonian,in Boston,Massachusetts, he did, on occasion,act asmasterof ceremonies, in introducing various acts ina show presented in the hotel. Hart asserted the hotelemployeda minimumof four people each week, for at least40weeks each year, and acknowledged that hisfunctioning as a master of ceremonies was not continuousbut intermittent, and his compensationwas as manager,withoutadditionalcompensation for hismaster ofceremonies duties.Al Fast related that, in July 1962, he obtained anagreementfor employment "to lay out a show and presentthe show so manytimes anight," with Louis Caggiano,whom he identified as the owner of Chez Enterprises, Inc.,operator of Chez Louie Nightclub and Lounge, in Tampa.Fast asserted that after obtaining the contract, he took acopy to Cornell, Tampa AGVA manager, and advisedCornellhewanted hismembership card. Cornellresponded that if Caggiano employed Al Fast, Cornellwould pull the show out. On August 3, 1962, Cornelladvised Caggiano on the stationery of AGVA that AGVAwas in receipt of a contract between Caggiano and Al Fast,that Cornell had orders from Lou Smolev, Harold Berg,Bobby Faye, and Jackie Bright, that Al Fast could underno circumstances join AGVA. The letter then asserts:We therefore, cannot accept or recognize saidcontract.AccordingtoourMinimumBasicAgreement with you, Clause 2 states you will hire onlyAGVA members, in good standing. We also have anagreementwith the A. F. of M. and they will supportour decision. If you disregard this directive; we willhave no alternative but to place your establishment onthe National Unfair List.43It is undisputed that Al Fast was reinstated as anemployee of AGVA on June 22, 1964. It isundisputed thathe could not have engaged in theactingprofession whilehe was so employed. There is no evidence that he wasrefusedmembership in AGVA after his discharge onJuly 12,1965.-At the outset of the case, counsel for Respondentasserted that Respondent denied, as set forth in itsanswer, that it had terminated the AGVA membership ofHart and Al Fast. At the conclusion of the caseRespondent was asked, in connection with its motion todismiss,what testimony there was by Respondent whichdisputed the testimony of Hart and Al Fast, relative to therefusal to issue them membership cards. Respondentanswered that thepositionof the Union was that thesemen were clearly unfit to hold cards in the Union becauseof the testimony given to the McClellan Committeerelative to the bribe allegedly paid by Hart to Bright.GeneralCounsel, by way of reply, noted that therestriction on membership was issued by Bright on June 4,41Hart related that when he was branch manager he gaveapplications to any one wishing to become a member, and thatthey were required to pay a minimum of $25 as a down paymenton initiation fees and dues.Ifind of no consequence Hart'sobvious error in arithmetic,in asserting that the $25 was a downpayment and the applicant had 90 days to pay the balance of $100"which amounted to a $150 initiation fer, and dues, which were atthe rate of$3 per month."Hart asserted the application was sentto the membership department, who would return a slip verifyingthe amount collected and apply it to the initiation fee and showthe balance due, whereupon the regionalofficewould then makeout a membership card.Actually,itisinferred that themembershipcardwas made out immediately,asHart alsotestified that the person who paid $25 was permitted to go to workimmediately92Respondent's objection to the receipt of this testimony on theground that Hirsch was demised resulted in my reserving rulingIn view of my finding relative to Board precedent,on receipt ofevidence involving individuals who have died, or are too ill totestify,supra,the objection is overruled42 In view of the evasive answers of Fast regarding thispurported agreement relative to how, where,and by whom it wasprepared,and since the primary question to which it relates is oneof loss of earnings,determination of the validity of this agreementis best left to supplementary proceedings I accordingly am notfinding such an agreement was executed. Caggiano did not appearas a witness 472DECISIONS OF NATIONAL LABOR RELATIONS BOARD1962, some 8 days prior to the opening of the McClellanCommittee hearings.In his swornstatementof October 10, 1963, submittedas part of the stipulation of the parties, Bobby Fayeasserted: AGVA is an open union and its membershipbooks are open to all who perform or who indicatewillingness and qualification to perform. The membershiphas never been restricted by any system of exclusion.44Contentions of the Parties and Concluding FindingsRespondent, in its brief,assertsthat Hart's soleclaim toeligibility for AGVA membership was that he introducedsome actsin a Bostonhotel, a task for which he receivedno pay. This assertion is inaccurate absent some evidencethat it was not part of his duties. Respondent then urgesthat having been fired as AGVA employees for bribing aunion official, Hart and Fast were considered by the Unionto be unfit for membership. Respondent further urges thatthey were advised to submit complete personal historiesand had failed to do so. There is no evidence that this wasa standard requirement I find no merit in the contentionthat Hart and Fast should have been required to submitmore information than that required of all applicants formembership.Respondenturgesthat Hart's criminalrecord renderedhim ineligible, by reason of enactment of a constitutionalprovision that "No person who has been convicted of afelony shall be, or be eligible to be an officer or Boardmember, nor shall he be in the employ of the AGVA,unless for reasons of justice the National Board (not theNational Executive Committee) grants a waiver of thisprovisionThe constitutional provision obviouslydoes not encompass membership.Ifinditunnecessary to treat extensively withRespondent's attack upon Fast's credibility relative to hisalleged contract with CaggianoIt is patentthat during theexistence of the minimum basic agreement, and the otheragreements required by Respondent, a nonmember ofAGVA could not obtain employment throughan agent oremployer in the varietyentertainmentfield. The law doesnot require evidence of a vain act. Evidence of efforts ofHart and Fast to obtain employment are not a prerequisiteto a finding that denial of membership, by Respondent,precluded the possibility of their obtaining suchemployment, under the circumstances established herein.Accordingly, I find that Respondent's refusal to permitHart and Al Fast to apply for and obtain membership inRespondent, on and after June 4, 1962, whileitmaintainedunlawful closed-shop agreements, constituted unfair laborpractices within the meaning of Section 8(b)(2) and (1)(A)of the Act. However, itispatentthat when Al Fast wasreemployed on June 22, 1964, he was no longer eligible foremploymentin the entertainmentfield, and the conditionfound to exist in the preceding period terminated upon hisreemployment. I further find that there is no evidence thathe either applied for, or was denied, membership after histermination as an employee of Respondent on July 12,1965.In making the foregoing finding relative to Hart, whoseactivities as a performer in the variety entertainment fieldwere extremely limited, I am cognizant that evidencereflecting loss of earnings may be wholly speculative, in asubsequent supplemental proceeding In my view, such acontingency is an insufficient ground to deny thecustomary orderIV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent set forthin section III,above,occurring in connection with Respondent'soperations described in section I, above, have a close,intimate, and substantial relationship to trade, traffic, andcommerceamongthe several States,and such of them ashave been found to constitute unfair labor practices tendto lead to labor disputes obstructing commerce and thefree flow of commerceV.THE REMEDYHaving found that Respondent has engaged, and isengaging, in certain unfair labor practices, it will berecommended that it cease and desist therefrom and takeaffirmative action45 designed to effectuate the policies ofthe Act.In thePetersencase46 the Board said, at page 972: "Aneffective remedial order can be issued only againstemployers and labor organizations who are named asRespondents in a case, and only those persons againstwhom charges are filed may be made respondents to acomplaint." The Board held, at page 975:It appears from the record that Respondent DistrictCouncil and certain of its affiliated locals haveexecuted similar unlawful contracts with individualEmployers who were not named as Respondentsherein and who are not members of RespondentAssociations. In these circumstances we concludethat it was and is the policy of Respondent Unions toseek to include similar unlawful provisions in all theircontracts with Employers, and that, unless restrained,similar violations of the Act with respect to otheremployers not involved herein may reasonably beanticipated.Inaddition,discriminationagainstemployees goes to the very heart of the Act andreflects a purpose by unlawful means likely to beexecuted in the future to thwart freedom of choice byemployees as to union representation. Accordingly, inorder that the preventive purpose of our Order may becoextensive with the threat of future violations, weshall order that all Respondents cease from in anymanner infringing upon the rights of employees asguaranteed in Section 7 of the Act, and thatRespondentUnionsceaseenteringintoand94Therequirements for membership in June or July 1962, asprovided in the constitution and bylaws,are obscureArticle VI(application for membership)of the constitution and bylaws, asamended on an indefinite date in 1963,providesNo person shall become a member of the Association unlessanduntillieshallsignanapplicationwhich shallsubstantially provide that he agrees to be bound by theConstitution of the Association and by such amendmentsthereto as may be lawfully made,and by the By-Laws, Rules,Regulations andOrders existing or thereafter lawfullyenactedSaid applicationmay contain such further terms andprovisions and such further information as the NationalBoard may prescribeAll applications for membership shall be subject to theapproval of the Board or of the Executive Committee45 The power to command affirmative action is remedial, notpunitive, and is to be exercised in aid of the Board's authority torestrain violations and as a means of removing or avoiding theconsequences of violations where those consequences are of akind to thwart the purposes of the ActConsolidatedEdisonCo ofNew York, Inc v N L R B ,305 U S 197,2364'Petersen ConstructionCorp ,128 NLRB 969,enfg 336 F 2d459 (CA 9) AMERICAN GUILD OF VARIETY ARTISTS473maintaining contracts with any Employer over whichthe Board would assert jurisdiction which containunlawful hiring provisions, or otherwise causing suchEmployer to discriminate.47Itwill be recommended that Respondent cease anddesistfrom entering into, executing, enforcing, ormaintaining in effect any existing, or any extension,renewal,modification, or supplement, or superseding,agreement containing: the prehire-membership, or closed-shop, requirements and requiring an AGVA standard formof artists engagement contract, as contained in theminimum basic agreements, with any employer over whomthe Board would assert jurisdiction; or requiring that anartist be a member of AGVA in good standing, and remainso, as a condition of employment, or that an operator isauthorized to deduct, from earnings, such sums as may benecessary to establish or maintain good standing, inAGVA, of any artist, as contained in the AGVA standardform of artists engagement contract, with any artist; or therequirement that an act or entertainer be in good standingwithAGVA, and to book and obtain engagementsexclusively for such members, as contained in franchiseagreements, with any promoter, booker, or agent, unlesssuch agreement has been authorized as provided inSection 8(a)(3) of the Act, as modified by the Labor-Management Reporting and Disclosure Act of 1959.Itwill be recommended that Respondent cease anddesist from encouraging membership in Respondent, orany other labor organization of artists who are employees,by causing employers to discharge or refuse to hirenonmembers, or by causing promoters, bookers, or agentstorefuse to perform their customary services fornonmembers of said Respondent.With respect to affirmative action to be taken byRespondent, I shall recommend that it post a notice,encompassingtherecommendedaction,atitsheadquarters, and in each regional, branch, and serviceoffice, and, in addition, mail a copy to each of its membersand to the named parties of the contract.411Itwill be further recommended that Respondent makeHart whole for any loss of earnings he may have suffered,asaresultofRespondent'shavingdeniedhimmembership, from June 4, 1962, to a date 5 days afternotification by Respondent, to the Regional Director forRegion 12, and to Clayton I. Hart, that it will comply withthe Recommended Order herein, and make whole Al Fastfor any loss of earnings he may have suffered, by reason ofRespondent's denial of membership to him, between thedates of June 4, 1962, and June 22, 1964, said sums to be asum equal to that which each would have earned as anartist, less the net earnings of each during said period, tobe computed on a quarterly basis in the mannerestablished inN.L.R.B. v. Seven-Up Bottling Company ofMiami, Inc.,344 U.S. 344. Interest on backpay shall becomputed in the manner set forth inIsisPlumbing &Heating Co., Inc., 138NLRB 716.49In view of the nature of the unfair labor practicescommitted, the commission of similar and other unfairlabor practices reasonably may be anticipated. I shalltherefore recommend that the Respondent be ordered tocease and desist from in any other manner infringing uponrights guaranteed to employeesby Section 7 of the Act,except to the extent that such right may be affected by anagreement requiring membership in a labor organizationas a condition of employment,as authorized in Section8(a)(3) of the Act, asmodified.Upon the foregoing findingsof factand upon the entirerecord in the case, I make the following:CONCLUSIONS OF LAW1.Respondentis anemployer, as defined in Section 2(2)of the Act, engaged in commerce within themeaning ofSection 2(6) and (7) of the Act.2.American Guild of Variety Artists, AFL-CIO, is alabor organization within the meaning of Section 2(5) of theAct.3.By discharging Ernie Fast, in February 1962, andrefusing thereafter to reemploy him on or before June 12,1964, and by discharging Clayton I. Hart, on April 16,1962, and thereafter refusing to reemploy Hart, and bydischarging Al Fast, on April 16, 1962, and thereafterrefusing to reemploy him on or before June 22, 1964, andby discharging Al Fast on July 12, 1965, Respondent hasnot engaged in unfair labor practices within the meaning ofSection 8(a)(1) of the Act.4.By executing,maintaining,and giving effect tominimum basic agreements, AGVA standard form ofartists engagement contracts, and franchiseagreements,requiringmembership in AGVA, and requiring thepayment of such sums as may be necessary to establishand maintain good standing in suchorganization, as acondition precedent to employment, or as a condition ofretention of employment, in the varietyentertainmentfield,Respondent has engaged in unfair labor practiceswithin the meaning of Section 8(b)(2) and (1)(A) of the Act.5.By failing and refusing to grant membership, inAGVA, to Clayton I. Hart,at all timeson and after June 4,1962, and to Al Fast from June 4, 1962, to June 22, 1964,Respondent has engaged in unfair labor practices withinthe meaning of Section 8(b)(2) and (1)(A) of the Act.6.Respondenthasnotcommittedunfairlaborpractices, within the meaning of Section 8(b)(2) and (1)(A),by failing or refusing to grant membership in AGVA toErnie Fast.7.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning ofSection 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law, and pursuant to Section 10(c) of theAct, I hereby recommend that American Guild of VarietyArtists,AFL-CIO,itsofficers,agents,andrepresentatives, shall:1.Cease and desist from:(a)Entering into, executing, enforcing, or maintainingineffect,any existing, or any extension, renewal,modification, or supplement, or superseding, agreementcontaining:aprehiremembership, or closed-shop,requirement, or requiring an AGVA standard form of40 See alsoLocal 612, Teamsters (Denton Truck Line, Inc ),146NLRB 498,Local 825, OperatingEngineers,etal(UnitedEngineers& Constructors Inc),138 NLRB 279. JW BatesonCompany, Inc,134 NLRB 165441However, General Counsel has not requested an ordercovering refund of initiation fees and dues illegally exacted, asgranted in thePetersencase,supraAbsent some evidenceidentifying members subjected to coercion such relief does notappear appropriate49 Local No 4, United Slate, Tile and Composition Roofers,Damp and Waterporoof WorkersAssociation,AFL-CIO (AvonSheetMetal Co),140 NLRB 384 474DECISIONSOF NATIONALLABOR RELATIONS BOARDartists engagement contract,as presently contained in theminimum basic agreements,with any employer over whomthe Board would assert jurisdiction;or requiring that anartist be a memberof AGVAin good standing,or remainso, as a condition of employment,or that an operator isauthorized to deduct from earnings such sums as may benecessary to establish or maintain the good standing inAGVA of anyartist, as containedin the AGVAstandardform of artists engagement contract,with any artist; or therequirement that an act or entertainer be in good standingwithAGVA,and to book and obtain engagementsexclusively for such members with any promoter, booker,or agent, as presently contained in franchise agreements,unless such agreement has been authorized as provided inSection 8(a)(3) of the Act, as modified by the Labor-Management Reporting and DisclosureAct of 1959.(b)Encouraging membership in the Respondent Union,or in any other labor organization of employees,by causingemployers to discharge,or refuse to hire nonmembers, orby causing promoters,bookers, or agents to refuse toperform their customary services for nonmembers of saidRespondent.(c) In any other manner restraining or coercingemployees in the right to self-organization,to form labororganizations,tobargaincollectivelythroughrepresentatives of their own choosing and to engage inconcertedactivitiesforthepurposeofcollectivebargaining or other mutual aid or protection,or to refrainfrom any or all such activities except, where lawful, to theextent that such rights may be affected by an agreementrequiringmembership in a labor organization as acondition of employment as authorized in Section 8(a)(3) ofthe Act, as modified by the Labor-Management Reportingand DisclosureAct of 1959.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a)Make whole ClaytonI.Hartand Al Fast for any lossof earningstheymay have sufferedas a result ofRespondent's having denied membership to them, in themanner and to the extent set forth in the section entitled"The Remedy" herein.(b)Notify all named parties to the contract,minimumbasic agreements and franchise agreements,and allmembers of AGVA, signatories of AGVA standard form ofartists engagement contracts,by mailinga copy of theattached notice marked"Appendix," that the provisionsherein found to be violative of the Act will be given nofurther force or effect, and that all Artists, as employees,are free to become or remain,or to refrain from becomingor remaining,members of a labor organization of their ownchoosing.(c)Post at its headquarters,and in each regionalbranch,and service office, including all places wherenotices to members are customarily posted, copies of theattached notice marked "Appendix."51 Copies of saidnotice, to be furnished by the Regional Director forRegion 12,5' after being duly signed by Respondent'srepresentatives,shall be posted by the Respondent, andmaintained by it for 60 consecutive days thereafter, inconspicuous places, including each of Respondent'sbulletinboards.Reasonable steps shallbe taken byRespondent to insure that said notices are not altered,defaced, or covered by any othermaterial.(d)Notify the Regional Director for Region 12, inwriting, within 20 days from the date of the receipt of thisTrial Examiner's Decision, what steps the Respondent hastaken to comply with the foregoing Recommended Order.IT IS FURTHER RECOMMENDED that unless,within 20days from the date of the receipt of this Trial Examiner'sDecision,the Respondent shall notify the said RegionalDirector, in writing, that it will comply with the foregoingRecommended Order52 the National Labor RelationsBoard issue an order requiring Respondent to take theaforesaid action.IT IS FURTHER RECOMMENDED that the complaints inCases12-CA-2393-1and-2,12-CA-3327,and12-CB-647, to the extent the last numbered case relates toErnie Fast, be dismissed.so In the event that this RecommendedOrder is adopted by theBoard, the words "a Decisionand Order"shall be substituted forthe words"the RecommendedOrderof a Trial Examiner" in thenotice In the further event that the Board'sOrder is enforced bya decreeof a UnitedStatesCourt of Appeals,the words"a Decreeof the United States Court of Appeals Enforcing an Order" shallbe substituted for the words "a Decisionand Order "51Since the union membership is in excessof 13,000, thecopies required under subparagraph(b) of thissubsection shall beprepared at the Respondent's expense52 In the event that this Recommended Order is adopted by theBoard, this provision shall be modified to read"Notify saidRegional Director,in writing,within 10 days from the date of thisOrder,what steps Respondent has taken to comply herewith "APPENDIXNOTICE To ALLMEMBERS OFAMERICAN GUILD OFVARIETY ARTISTS, AFL-CIOPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board, and inorder to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that:WE WILL NOT enter into, execute, enforce, ormaintain in effect,any existing,or any extension,renewal, modification,or supplement,or superseding,agreement containing:aprehire-membership, orclosed-shop, requirement, or requiring an AGVAstandard form of artists engagement contract, aspresentlycontainedintheminimumbasicagreements, with any employer over whom the Boardwould assert jurisdiction;or requiring that any artistbe a memberof AGVAin good standing,and remainso, as a condition of employment, or that an operatoris authorized to deduct from earnings such sums asmay be necessary to establish or maintain the goodstandinginAGVA of anyartist,aspresentlycontained in the AGVA standard form of artistsengagement contract,withany artist; or therequirement that an act or entertainer be in goodstandingwithAGVA,and to book and obtainengagements exclusively for such members,with anypromoter,booker, or agent,as presently contained infranchise agreements,unless such agreement hasbeen authorized as provided in Section 8(a)(3) of theAct, as modified by the Labor-Managen ' nt Reportingand DisclosureAct of 1959.WE WILL NOT encourage membership in AmericanGuild of Variety Artists, AFL-CIO, or in any otherlabor organization, by causing employers to dischargeorrefuse to hire nonmembers,orby causingpromoters,bookers, or agents to refuse to performtheir customary services for nonmembers. TAFT BROADCASTING CO.WE WILL NOT in any other manner restrain orcoerce employees in the right to self-organization, toform labor organizations, to bargain collectivelythrough representatives of their own choosing and toengage in concerted activities for the purpose ofcollectivebargainingorothermutual aid orprotection, or to refrain from any and all suchactivities except to the extent that such rights may beaffected by an agreement requiring membership in alabor organization, as a condition of employment asauthorized in Section 8(a)(3) of the Act, as modified bythe Labor-Management Reporting and Disclosure Actof 1959.WE WILL make Clayton I. Hart and Al Fast wholefor any loss of earnings either may have suffered byreason of our denial of membership to them.All artists, engaged as employees, are free to become orremain, or to refrain from becoming or remaining,members of American Guild of Variety Artists, AFL-CIO,except to the extent this right may be affected by anagreement, where lawful, requiring membership in a labororganization as a condition of employment, as authorizedby Section 8(a)(3) of the Act, as modified by the Labor-Management Reporting and Disclosure Act of 1959.AMERICAN GUILD OFVARIETY ARITISTS,AFL-CIO(Labor Organization)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting, and must not be altered, defaced,or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectlywith the Board's Regional Office, Room 706Federal Office Building, 500 Zack Street, Tampa, Florida33602, Telephone 228-7711.Taft BroadcastingCo., WDAF AM-FM TV analAmerican Federation of Television andRadio Artists,AFL-CIO,KansasCity Local.Case 17-CA-2800.March 20,1967DECISION AND ORDEROn July 13, 1966, Trial Examiner Paul E. Weilissued his Decision in the above-entitled proceeding,finding that the Respondent had engaged in and wasengaging in certain unfair labor practices within themeaning of the National Labor Relations Act, asamended, and recommending that it cease anddesist therefrom and take certain affirmative action,as set forth in the attached Trial Examiner'sDecision. Thereafter, the General Counsel and theRespondent filed exceptions to the Trial Examiner'sIThe Respondent has requested oral argument As the record,the Trial Examiner's Decision, and the exceptions and briefs475Decision togetherwith supporting briefs. TheRespondent also filed an answering brief.IThe National Labor Relations Board has reviewedthe rulings of the Trial Examiner made at thehearing and finds that no prejudicial error wascommitted. The rulings are hereby affirmed. TheBoard has considered the Trial Examiner's Decision,the exceptions and briefs, and the entire record inthecase,andherebyadopts the findings,conclusions, and recommendations of the TrialExaminer only to the extent consistent with thisDecision and Order.The Respondent excepts to the Trial Examiner'sconclusion that it violated Section 8(a)(5) and (1) ofthe Act by unilaterally changing existing terms andconditions of employment while negotiating with theCharging Party, hereinafter called the Union, for anew collective-bargaining agreement. In reachingthis conclusion, the Trial Examiner found that theparties had not bargained to an impasse on theissues encompassed by the Respondent's changes.The record shows the following facts:On April 1, 1964, Respondent, Taft BroadcastingCo., acquired ownership of WDAF AM-FM TV andassumed its predecessor's collective-bargainingagreementwith the Union. In May 1965, theRespondent sent the Union a notice of termination ofthe aforementioned agreement effective October 1,1965, and requested bargaining for a new contract.Pursuant to this request the parties met for the firsttime on June 4, 1965. Neither side had proposalsready. At their second meeting, which was held onJune 24, the Respondent furnished the Union itsproposal for a new contract. Apparently, thisproposal, which was discussed at the third meetingof the parties on August 24, represented asubstantial departure from the agreement then ineffect.TheCompanywantedcompleteinterchangeabilitywith respect to categories ofemployees and between broadcasting media withoutthe limitations imposed by the existing agreement.The Company also stated that it wanted no limitationon the amount of prerecording of broadcast material.Under the old agreement prerecording was limited tonot more than 5 hours per medium (AM, FM, TV) perbroadcast day.The parties next met on September 9, 1965. Atthat time the Union furnished the Company itsproposalforanew agreement which was,essentially, a carryover of the old contract withincreases in wage rates and fringe benefits and withcertain deletions in the duties of artists. The partiesmet three more times during September. Someagreement was reached on disputed issues (e.g.,preparation time, outside employment) where nochange in the contract was involved. However, therewas no agreement on or discussion of those terms ofthe Company's proposal dealing with interchangeadequately set forth the issues and positions of the Respondent,its request is hereby denied.163 NLRB No. 55